The European Interest: succeeding in the age of globalisation (debate)
Ladies and gentlemen, I am pleased to see that two of the group chairs are here at least. I had almost overlooked one of them just now, but there he is striding quickly to his seat.
The next item is the presentation of statements by the Council and the Commission on the European interest: succeeding in the age of globalisation.
President-in-Office of the Council. - (PT) Mr President, President of the Commission, ladies and gentlemen, globalisation is not merely a phenomenon that must be viewed in terms of its economic consequences and technological implications. For you, ladies and gentlemen, for the Members of the Council of the European Union and for all of us in fact, it is essentially a political issue. It involves people losing their jobs, regions in crisis, disappearing economic sectors, and new security and environmental threats, but it also involves new job opportunities, new sectors of production and lower prices for a vast range of products, allowing improved financial resource allocation and growth of trade in goods and services.
Globalisation has fostered an unprecedented exchange of ideas and contacts between people. The prospects for both economic and cultural enrichment are huge, but the risks of various types of new global imbalance are also huge. We are faced with the challenge of shaping this new and increasingly fluid interdependence in an ever smaller world. Above all, coming to terms with and regulating globalisation is a key issue for our democracies and for the very concept of effective democracy: will we be able to keep political control of the fundamental options in economic governance and so many other aspects of our life in the hands of our people and our elected representatives?
I firmly believe that in various crucial areas we Europeans will be effective only if we are capable of providing new collective political solutions to the most serious problems of our time, such as economic growth and job creation, environmental protection, energy, migration and the fight against terrorism.
The European Union has been updating its internal policies to ensure competitiveness and fair and sustainable development. The strengthening of social cohesion and respect for the environment should guide economic reforms. Investment in research, innovation and education must drive growth and employment. We are not alone, however, and it would be irresponsible to become inward-looking, convinced that self-interest can be effective. This new world does not have effective walls or strongholds. We must work together with other countries and regions to achieve results which are positive for everyone.
Stability, freedom, security and prosperity will be consistent and lasting only if they are shared. This is Europe's vocation. We must lead and shape globalisation according to our principles and our values, looking outwards with a universalist attitude, as we did during the finest hours of our common history.
Working together, the EU and its Member States have shown that they can address common problems and common challenges by harnessing their experience of 50 years of integration. The new Treaty of Lisbon provides more effective and more transparent institutional conditions for the EU to play its role in the world. The challenge is to preserve and strengthen what we have achieved in that time and to find ways of defending our interests and projecting our common values beyond our borders.
The renewed Lisbon Strategy has provided the framework for Europe to respond to this challenge. The launching of a new governance cycle gives us the opportunity to reflect on the path we intend to follow. The Commission communication under discussion today is an excellent starting point for the debate and provided the basis for the discussion between the Heads of State and Government at the Lisbon informal meeting on 19 October. Our work in the Council is based on this document and seeks to define a package of texts to contribute to the preparation of the Lisbon Strategy's next cycle.
This week's Ecofin Council has now adopted conclusions, the Competitiveness Council on 22 November will also approve some texts, and the 5 and 6 December Employment Council plans to adopt conclusions on the future of the European Employment Strategy in the context of the Lisbon Strategy's new cycle. Other Council formations have addressed issues relevant to the preparation of the new cycle. I can confirm that we are essentially in agreement with the Commission: the renewed Lisbon Strategy must continue to be the appropriate framework for Europe's response to the major challenges we face, especially the challenge of globalisation. Europe is making significant progress. The goals set out in the four priority areas, employment, knowledge and innovation, the business environment and energy and climate change, which were selected in 2006, are still appropriate.
The major lines of the new cycle must preserve the stability needed to consolidate results. It is important at the same time to make adjustments and improvements so that the full potential of the renewed Lisbon Strategy can be achieved. Taking advantage of the momentum generated by the progress already made, our priority must be to step up the pace of reforms to make our economies stronger.
The EU has global responsibilities and must be better prepared to face globalisation through a strategic, coherent and determined approach at global level. We must remain firmly committed to implementing measures at national level, meanwhile, that enable us to deal more effectively with the problems arising out of demographic change, the quality of public finance and its long-term sustainability, the labour market, employment, social cohesion, the internal market, competitiveness, research and innovation, energy and climate change and education and training.
At the same time the Community Lisbon programme has an important role to play in the new cycle by offering more effective guarantees of the necessary coherence of reforms. Parliament and Council's ownership must be reinforced, and the exchange of good practices between Member States must be developed. Migration has a fundamental role to play in the context of globalisation by helping to increase growth potential and facilitate adjustments. According to a recent report, submitted to the Council this week, on this situation's effects on the mobility of labour, EU demographic growth is increasingly supported by migration flows, and note should be taken of the decisive way these help to reinforce the flexibility required to face crises and to offset low levels of intraregional mobility.
In this globalised context the external dimension of the Lisbon Strategy must be reinforced and developed, projecting the EU's political and economic goals and social and environmental standards beyond its borders. As you know, this was the aspect that was addressed in the discussion of the Heads of State and Government at the Lisbon informal meeting, where we developed issues relating to financial market instability and climate change in particular. This interesting and stimulating political debate, in which the President of this House also took part, reinforced our faith in the future.
As the Portuguese Prime Minister, José Sócrates, has already pointed out here, Europe has a duty to lead the globalisation process and is in a position to do so, taking advantage of the new opportunities that have been created, including in the area of ideas and cultural exchange. By strengthening relations between the peoples and interdependence between nations, the EU is making a key contribution to peace and global stability. Europe has the political and institutional conditions to respond consistently to the challenges that globalisation raises in the economic, social and environmental fields, and can therefore influence the process of globalisation. We need stronger strategic cooperation with our partners in order to develop a new global agenda that combines the mutual opening of markets, improved environmental, social, financial and intellectual property standards, and the need to support the institutional capacity of developing countries.
As the Portuguese Prime Minister also announced at the end of the Lisbon informal meeting, an EU declaration on globalisation will be approved at the European Summit on 13 and 14 December. This will be a clear sign to citizens and to the world of the determination and commitment of European leaders to stimulating the EU's capacity to influence the globalisation agenda and to find the right responses.
The challenges ahead of us are both difficult and stimulating, and the Portuguese Presidency will continue to engage with them. We are counting on the European Parliament's support, as we always have done, to promote and develop EU and national action that is agreed at global level and that allows Europe to assume its responsibilities in the global context and to succeed in meeting future challenges.
We sometimes tend to forget what Europe means for so many people in this globalised world. The images of migrants prostrate on our beaches are a cruel reminder of that reality and of how privileged we are here in Europe, which has become a bastion of hope, hope that it is possible to build a model combining freedom, economic growth, social justice and environmental protection based on partnership, cooperation and shared responsibility.
It is not just our success as Europeans that is at stake. A stronger Union for a better world is our Presidency's motto, as you know, and we sincerely believe that Europe must play a crucial role in building a more just and a more balanced world.
President of the Commission. - (PT) Mr President, Secretary of State for European Affairs representing the Presidency of the Council, ladies and gentlemen, globalisation is the central theme for this generation of Europeans. It touches the lives of all our citizens in one way or another, so it is appropriate that it has risen to the top of the European agenda.
As you know, I am personally convinced that the 21st century European agenda must be organised largely around the theme of globalisation, while naturally maintaining the values and principles that have always informed the European project. Globalisation, however, must also be seen as an opportunity for Europe to defend and assert its interests in this increasingly interdependent world. I am therefore very pleased to be taking part in the debate on this issue organised by the European Parliament.
As the Secretary of State has just said, the Commission document drafted last month on the European interest generated an excellent debate at the Lisbon Informal European Council. I was particularly encouraged by the stimulating consensus reached around our ideas on how to respond to globalisation. I would also like to thank the Portuguese Presidency for its constant support for this global European agenda and for the need to give the Lisbon Strategy a dimension that can respond to the challenges of globalisation.
We also support the idea of a declaration on globalisation at the December European Council. That would be an excellent way to consolidate this consensus, which must also be promoted here in the European Parliament by the drafting of a joint motion for a resolution on such an important issue.
The European Union has in fact been developing a gradual and truly European response to globalisation that has encouraged Europeans to make the most of the phenomenon. This response acknowledges the legitimate concerns of those who are facing change, however, since it must not be forgotten that some people may be adversely affected by it, and we must also have a response for them.
I believe the European interest lies in striking the right balance, but it can in no event be a fearful or a defeatist response, it must be based on confidence. A new interest has in fact arisen in the last few months: turbulence on the financial markets has shown how the health of the European economy is linked to global developments, while extreme climate conditions have shown how serious the potential consequences of climate change are and how a response to this problem is increasingly urgent. Every day we see that jobs in Europe, energy in Europe, the health of our people and quality of life throughout Europe are all influenced by a global dimension.
Mr President, I am convinced that our starting point should be one of confidence. We have the experience of being the world's largest economy and its largest exporter. We have pioneered innovative ways of tackling new problems - just look at emissions trading - and we have some clear ground rules which have served us well.
First, we have a responsibility to protect our citizens without being protectionist. We should target our policies so that others take the same route as us, to open up. We should not close doors; we should, rather, make others open theirs. Protectionism for Europe, which is the biggest exporter in the world, would be a self-defeating doctrine.
Second, we are open, but we are not naive. This means that we are not in the business of giving a free ride to those who do not respect certain key principles. That was the spirit behind our recent proposals to ensure that the rules on energy investment would apply to third-country companies.
Third, there is much to be gained from a rules-based system, and the experience of the European Union leaves it uniquely well placed to provide a good basis for regulation at global level - a concrete way to shape globalisation. Let us be honest: to have open economies, we need some rules. Markets cannot work without institutions, and in the European Union we have, more than any other, the experience of putting together different rules, putting together different national experiences. That is why I really believe that we are better equipped than any other entity in the world to shape globalisation - not to impose, but to propose our model for this globalisation phase we are now entering.
We also have some tools to help us face globalisation with confidence. Never has it been clearer that the euro is a force for stability in the international financial system. The ability to use European Union law to set binding targets for greenhouse gases and renewables gives us also an unrivalled credibility, and we have a well-established lever for reform in Europe in the shape of the renewed Lisbon Strategy.
When we relaunched the Lisbon Strategy in 2005, we sought to refine it in a number of different ways. We increased ownership and accountability by a defined partnership between the Member States and the Commission. We clarified the work to be done by turning to country-specific recommendations. Every Member State now has its own national reform programme and every Member State accepts that there is a collective effort in going on with those reforms. We have also refocused the Union's financial instruments on growth and jobs.
The results are now bearing fruit. Despite current concerns, performance has improved: almost 6.5 million extra jobs have been created in the European Union of 27 in the last two years; 8 million are expected to be created over the period 2007-2009. The Lisbon reforms have undoubtedly reinforced the growth potential of the European economy.
However, there is no room for complacency: the task is far from finished. Member States and the Union must press ahead with reform. This is the best way to make our economies more resilient in the face of an uncertain economic outlook.
The four priority areas agreed in 2006 provide the right framework for Lisbon: research and innovation; a better business environment (fighting red tape and promoting better conditions for investment); greater employability, and the great issues of energy and climate change. These areas, and the definition of these areas, have given the strategy a much sharper focus. Of course, those areas are also closely interrelated. We will never become a knowledge-based, low-carbon economy without a highly skilled workforce, as well as more research and greater innovation.
So I would like to underline this point about research and innovation. I would like to take this opportunity to thank the European Parliament for its support of the Commission demand for the knowledge triangle of research, education and innovation. Indeed, I would like to thank you and draw your attention to the need for our work together to keep the Galileo project as a great European project, and I would also like to thank you for support for the EIT project.
We are moving forward in the need for a European space for knowledge. In fact, in our document one of the novelties was precisely the presentation of the idea of a fifth freedom - the freedom of circulation of knowledge in the European Union.
We will never create a new dynamism without the right climate also for our SMEs. There are 23 million SMEs in Europe. So that is why I believe all those areas taken together can create a virtuous circle helping all our goals at once.
As we prepare for the launch of the next three-year cycle, we must update the strategy in the light of lessons learnt and new circumstances. There must be a greater focus on the social dimension. More investment in education and training for all ages is the best weapon against inequality and social exclusion and, as I said earlier, not everybody is winning from globalisation. If we want to be sure of the support of European Union citizens for our agenda, we should, in due course, take in the concerns regarding the social dimension. That is why, for instance, the Commission has proposed an adjustment to the Globalisation Fund, precisely because we have recognised since the beginning the need to give concrete responses concerning these areas.
I am particularly encouraged by the agreement of the social partners on the set of flexicurity principles that were proposed by the Commission before the summer. In fact, at the European informal Council in Lisbon, we received very good news about that agreement between the European social partners. I hope that the December European Council can give its support to those principles. This provides a very good basis for each Member State to define a better balance between flexibility and security in their labour markets.
Vigorous implementation of outstanding reforms, stronger emphasis on skills and education, concrete steps to convert Europe into a low-carbon economy: these are, from our point of view, the priorities for the next cycle.
The integrated guidelines provide an important instrument for coordination, a common framework for diverse Member States to pursue their own national reform agendas. Analysis and feedback from Member States show that the guidelines are working. They are the foundation for the Community Lisbon Programme. My feeling is that, while there is a need to update them, if they are not broken we should not fix them.
We also need to do more to ensure that the Lisbon Strategy progresses at an even pace in all Member States: a slower pace of reform in one Member State has obvious knock-ons in the others. We also need more involvement of parliaments, social partners, local and regional authorities.
The commitment of this House to the Lisbon Strategy has been critical in sustaining the momentum. Together with Vice-President Verheugen and with all the College, I very much look forward to deepening our joint work as we move into the next cycle of Lisbon.
The link between globalisation and Lisbon gives us an excellent opportunity to show how, in this day and age, the European economic agenda is not an optional extra: it is the key to unlocking a successful future for Europe. Economic reform, a global vision, a low-carbon economy: these are interlocking goals that need to be pursued in parallel, and only the European Union can provide the reach and coherence that Europe needs so much. Only together can we pursue what we call in our document 'the European interest'.
Let me conclude by saying that I really believe it is not only the European interest. I really believe that, in the age of globalisation, the world also needs a more committed Europe, with our interests being protected and defended but also with our values - the values of freedom and solidarity - being sustained in this globalisation age.
(Applause)
on behalf of the PPE-DE Group. - (FR) Mr President, my dear Hans-Gert; President-in-Office of the Council, Manuel Lobo Antunes; Mr President of the Commission, José Manuel Barroso, in the eyes of our fellow citizens, globalisation is no abstract concept. Globalisation is a reality that affects ordinary Europeans on a daily basis and they look to their governments and institutions for answers to the problems it brings with it.
Our fellow citizens expect a great deal from the European Union in this regard. They expect to be protected and to be given security: physically protected in the face of terrorist threats and protected, too, from the vagaries of the financial markets. They also look to us, however, to guarantee their food supply and food security; yet only last summer a sharp rise in cereal costs sent consumer prices rocketing. European consumers need an assurance that low-priced, imported products will be safe in every respect. This is a particularly topical issue: as the festive season approaches, we must be able to reassure parents and grandparents that the toys they are buying for children's Christmas stockings will not put their health at risk.
While globalisation must contribute to prosperity, it must also be fair - and it must be subject to ethical rules, for example to prohibit the exploitation of children. Globalisation cannot be built on the backs of those who are weakest: it must be an instrument for combating inequality not only within individual countries but also between countries. Globalisation must be directed at increasing the purchasing power of the poorest in society. We have always spoken out in favour of free trade, but that trade has to be based on strict rules. The European Union's openness to the rest of the world is a driving force in the global economy and many companies are keen to set up in Europe. They will have to accept our rules and comply with our health, environmental and consumer-protection standards.
In the space of 50 years the European Union has managed to create a functional internal market, in which harmonisation of the Member States' legislation has always been the rule. The European Union has a role to play in exporting its know-how and helping to raise the production and quality-control standards of its partners. We are already on track to do that with a number of them. The success of the first Transatlantic Economic Council meeting, held last Friday in Washington, is a positive sign, and we now have to step up our efforts to remind Brazil, China and India of their responsibilities. We take a somewhat softer line with Africa.
To meet the external challenges we must, firstly, strengthen our own single market by investing more in research and development and, secondly, ensure better coordination of research and innovation among the Member States. While globalisation offers new opportunities, it also demands adaptation work, for example in terms of education and training throughout people's working lives.
My group welcomes the new initiatives under the Lisbon Strategy for growth and employment, and likewise the Small Business Act proposed by the Commission, because small and medium-sized enterprises remain extremely important engines of stability and job creation in Europe.
Ladies and gentlemen, we as politicians are increasingly called upon to address the challenge of energy problems. Until it has a common policy for energy security and environmental security, the European Union will remain vulnerable. With the price of oil at almost USD 100 per barrel, this Europe that we live in faces an emergency. We need a European energy policy to guarantee us security of supply and sustainable growth in this sector. We need to undertake a thorough examination of renewable energy sources and to explore the energy-supply potential of civil nuclear power.
All discussion of these issues must be transparent, with a view to raising people's awareness and securing their support for what we undertake. Ultimately we want cleaner, more efficient and safer energy for Europe. Europe must spell out its interests, not only in terms of trade and the global economy, but also in terms of culture, language and tradition. By working to produce joint solutions to the challenges of globalisation we shall put ourselves in a position to protect the legitimate interests of our fellow citizens, without being protectionist.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, the title of this debate reflects the fact that the European Parliament is to discuss with the Council and the Commission the role that Europe - the European institutions and the EU Member States - intends to play in dealing with the opportunities and risks of globalisation. We must therefore make it clear - as indeed today's debate will do - that the consequences of globalisation can be seen in different ways and can be addressed through various competing methods.
The negotiations on the resolution to be adopted today have shown that there is a profound difference, in many areas a gulf, between the conceptions on the right of this House and what we in the Socialist Group want. What we say in this debate will therefore define the parameters we apply when assessing the roles the institutions should play, especially the Commission. Having listened to you very attentively, Mr President of the Commission, and to Mr Daul, I would say there is some common ground, but there are also some stark differences.
Anyone who stands for election to the office of President of the Commission, now or in the future, will be measured by our group on the basis of certain key criteria, relating in particular to his or her perception of the Commission's role in the globalised economy. Macroeconomic policy coordination, to use the jargon, or what we might also call common economic and fiscal policy, must be guided by the principles of social policy. Economic progress in Europe must result in greater social stability. The EU must ensure that global economic progress leads to greater equality of rights and opportunities in the world. That, too, is social policy. Human welfare at home and abroad is our common yardstick.
Economic progress is the prerequisite for social security - not the other way round, as we have heard it suggested in a few speeches in this House. The idea that less social security in Europe should be the source of economic progress is an absolute aberration. Anyone who believes the EU can be used to erode achievements in the field of social policy behind the smokescreen of globalisation, as it were, is mistaken. Deregulated markets leading to maximised profits and lower social standards is perhaps the ideal in the minds of the right in this House. It is not ours. What we are saying is that the secret of Europe's success has been social progress and economic progress, which are two sides of the same coin. Nothing has changed in that respect as far as we are concerned.
(Applause)
That was an interesting interjection from Mr Daul. For those who did not hear it, he said, 'The economy first!' No! Economic growth and social welfare must go hand in hand - that is the crucial point, and it highlights the error of right-wing politics in Europe. Let us get one thing clear: the overwhelming majority of the governments in the Council are centre-right governments, and the Commission, of course, is no El Dorado of Socialism. You, Mr Barroso, are a politician from the centre-right, as are most of your Commissioners. We are therefore keeping a close eye on the actions of the Commission in order to gauge the credibility of your statements.
Of course we need research, innovation and education, and of course we need the internal market to develop in a way that protects the environment and stabilises society's resources. We most certainly do! But we also need the Commission to present the appropriate proposals for directives. Then we shall need the corresponding legislative initiatives to consolidate the process. There are some good points, and we support them, but there are also quite a few that we need to probe thoroughly.
We also need effective administration. I do not know whether that should be called better Lisbon governance, as it is referred to in the headings of EU documents. I do not know whether the ordinary man or woman in the street understands what we mean by that. And when you speak of simplifying administration and enlist the former Minister-President of Bavaria to lead that effort, all I can say is three cheers and the best of luck!
The one thing that we most certainly need - and on this we agree wholeheartedly with you, Mr President of the Commission - is a set of rules to tame this Wild-West capitalism that prevails in the financial markets and, yes, threatens entire national economies. So let us make a start with these rules in Europe. To spell out what is needed, let me say that we expect the international financial capitalists to be subject to supervision, their operations to be transparent and, of course, their power to be curtailed, and your pursuit of these aims will have our support. That is one of the keys to social progress in Europe.
In conclusion, Mr President - Hans-Gert - ladies and gentlemen, let me say that the issue we are discussing today, namely how we should line up to face the challenge of globalisation and what influence Europe, by which I mean institutionalised Europe - you in the Commission and we in Parliament - can actually wield in pursuit of these ambitious goals, is also the measure by which the voters will judge us. If we keep confining ourselves to general debates where we describe exactly what we want but they are not followed up with concrete legislative measures here and in the Member States, the whole exercise will be pointless. That is why we expect that what we describe here will also be reflected in our joint resolution and converted into firm policy.
(Applause from the left)
Mr Schulz, the fact that you were allowed to exceed your speaking time quite considerably had nothing to do with the way you addressed the President. In fact, the extra time you took will ultimately be deducted from your group's allocation.
on behalf of the ALDE Group. - Mr President, we have just heard the language of the past:
Die Rede der Vergangenheit!
Others know, often better than we, that we already live in a global society. India, China and Brazil have caught the wave of opportunity and they are riding it high, while too much of Europe fears the wave crashing over it.
When President Sarkozy addressed us yesterday, he spoke of 'different possible futures for the Europe of tomorrow', putting our policies for competition, energy and enlargement up for debate.
Mr Barroso's expression during much of that speech told us more than all of his words this morning. If Europe sits on its hands because national leaders - citing citizens' concerns - contest the EU's agenda, we will miss the chance to shape globalisation in Europe's collective interests.
It is not citizens we need to convince, it is Member States. Survey after survey has shown that most of our citizens see the European Union, not national government, as best placed to manage globalisation.
Look how the earthquake of globalisation is shaking Europe's body politic. Some on the right are retreating, in the face of global challenges, from Conservatism into nationalism, or from Christian democracy into Christian autocracy. The fissure of globalisation runs right through the EPP.
On the left, Kurt Beck and his friends are holding back much needed reforms. Franz Müntefering saw that and that is why he has voted with his feet. And yet the visionaries see the need for reform and they have written it into the new European Socialist manifesto, adopted appropriately in Oporto.
The division in our politics is no longer between left and right over economic policy but between those who respond to global challenges by pulling up the drawbridge and those who - with Liberal Democrats - advocate the open society.
Mr Barroso, you have majority support in this House for your Commission's approach to globalisation. But it is not a majority based on one political family. Indeed, it may even prise apart and refashion Europe's political families.
Globalisation will increasingly shape our politics. Not globalisation in the rather narrow economic sense defined in this communication - although a stable euro and effective competition rules and market regulation are in all of our interests - but in its wider, more holistic sense, encompassing world population growth and migration; climate change and energy security; and internationally organised crime linked to terrorism.
Is that not the validation we need to 'act on a continental scale', as this document urges, to utilise our 'critical mass' to 'enable Europeans to shape globalisation', as the Commission's communication demands?
If so, Mr Barroso, where are your policies? Your timetable? Your comprehensive approach? We were promised action: instead we are proffered a paper which is rich in rhetoric but rather poor in proposals. This cannot be the final word in Europe's response to globalisation. I await your single market review, to see how you will drive growth and jobs in difficult terrain, and your legal migration policy, hoping it encompasses the concerns of the countries of origin.
My colleagues and I await urgent action on cutting energy use and fighting cross-border crime. We believe, too, that social health and economic vitality are both important. If we are creating a global market, we need a new global social contract, reconciling the competing demands of flexibility and fairness because, as Martin Luther King taught us, 'injustice anywhere is a threat to justice everywhere'.
So the Union must bring together the Lisbon agenda with its focus on competitiveness, the Cardiff agenda with its focus on social rights, and the Gothenburg agenda with its focus on the environment.
The world needs a strong, united Union to counter injustice, conflict and poverty wherever they are found because we are one of the few players capable of tackling global issues and, if we do not take the lead, nobody will.
That means stopping the hypocrisy of trade tariffs and fashioning a fair deal for developing countries in Doha; clinching a contract on carbon emissions in Bali, using our collective influence to get America on board; and building an international approach to financial markets, focusing on regulatory cooperation, convergence of standards and equivalence of rules.
Resolving these challenges in fairness to everybody needs more, not less, globalisation. For we live in an interconnected world, a world that requires solidarity at global level as much as it requires solidarity between European citizens.
And we must look forward, with Victor Hugo, to the day when the only battlefields are those of markets open for business and the human spirit open for ideas.
on behalf of the UEN Group. - (PL) Mr President, globalisation is a phenomenon that, in many ways, is irreversible. Individual European Union countries should not only understand this, they also need to respond to these changes in a practical manner. The actions of the EU cannot, however, impinge on the economic interests of sovereign states, for example by making unjustified restrictions on carbon dioxide emissions, which will bring serious harm to the economies of countries such as Poland.
On the other hand, these political steps should not lead to the loss of national identity. While countries in Asia are successfully adapting to the new situation and their economies are expanding rapidly, we in the European Parliament are discussing such weighty issues as rear view mirrors on agricultural and forestry tractors and the role and importance of circuses in the European Union and other similar matters.
The EU is constantly adding to regulations, making effective competition increasingly difficult and does not seem to see the reality, which is evidenced by today's speeches from the Socialist representative. I hope that today's debate will help to change the way that we think about globalisation in a European perspective.
on behalf of the Verts/ALE Group. - Mr President, I think that what we have seen in this particular communication is an absolute failure of imagination, given the seriousness of the situation that we face.
We have in this no real definition of globalisation. It normally relates to the economic side - that is what I want to talk about.
This paper talks about us facing a third industrial revolution. I think we need to learn some of the lessons from the past industrial revolutions. Those that have not taken environmental costs fully into account; those that have not taken social costs fully into account. There is an assumption that low commodity costs are going to continue, often on the back of the world's poorest countries; that we can trade in countries where we force open markets when social infrastructure and a sound public sector are not in place; that we need to beware the siren of reciprocity if it is not amongst equals. There are also instances where we have overestimated the role of the markets in delivering social goals, and there are issues surrounding economic consolidation, especially when this is based on a debt economy and speculation rather than on reality and thus becomes highly dangerous for economic stability.
The new context that we face is not just about climate change. It is about peak oil and what that will do to developing countries' opportunities; it is about meeting the Millennium Development Goals.
It is true we need to rebalance trade, the social dimension and the environmental dimension. The WTO prioritises trade over production methods, over anything else that gives us the right to say that we have problems with the way in which goods are produced because this does not meet our standards. We chose not to write that into the rules.
If we are looking at growth, we are still talking as if the quantity is what matters, not the quality and not what is actually growing within our societies. I welcome the Commission's conference on this next week, but this is work that should have been going on for years.
What are we going to do with our agricultural sector? With our tourism sectors? With so many others in the face of climate change? We do not agree that we do not need to revisit the guidelines and to revise them. We think we do.
If we are talking about training and education, the sustainable development strategy now demands that we look at that within the context of climate change and environmental progress. I have heard no real, serious link on that. There is no European strategy on that at all.
If we are talking about a low-carbon economy, how are we going to deliver that? There is nothing within this paper to give us any great confidence on those issues.
And we need to look at the social inclusion side again. The gender pay gap is still there. We still need a liveable wage, and flexicurity has to take into account financial security for individuals.
We still need to integrate Lisbon and Gothenburg. That is the challenge. This document does not face up to it and I am not convinced Parliament does either.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, first of all I would like to express my disappointment over the final version of the draft resolution. I am disappointed on two fronts. Firstly, it is a pity that for a long time it was impossible to come to an agreement and that a majority agreement was reached only at the last moment and under time pressure, for which the price to pay (in my opinion) was excessive concessions on fundamental questions. Secondly, I am disappointed because the resolution does not reflect the European Interest, as per the title of the document, and - more to the point - it does not even reflect the interests of the majority of European citizens.
This double disappointment stems from my analysis of motion for a joint resolution, which in no way recognises the negative influences of globalisation and, in fact, does not offer citizens anything more than an approach for putting up with globalisation much like they would put up with floods for example. In my opinion, it is impossible to like either globalisation or floods, let alone put up with them. The normal approach is to try to influence these processes, to prevent their negative impact. There is, however, nothing of that sort in the resolution: it does not even offer a model of sustainable global development.
In its motion for a resolution our political group focused on the following facts in particular:
- The fight against poverty, since the statistics show that around 80 million people in the European Union have a disposable income of less than 60% of the national equalised median income;
- We stressed the need for more effective means of ensuring citizens' rights, such as access to quality and well-paid employment, and minimum social standards;
- Regarding the Lisbon Strategy we stressed that a new integrated strategy for sustainability and solidarity is needed to replace the current Lisbon Strategy and provide an effective implementation tool.
Yesterday some political groups agreed on a joint resolution and completely ignored our group's proposal. By doing this they have clearly shown that they attach more importance to economic issues than to social rights and justice. For the above-mentioned reasons our group will not support the resolution.
on behalf of the IND/DEM Group. - Mr President, yesterday we enjoyed a wonderfully clever speech by the French President. I listened intently to this articulate wee man. He stood foursquare for free trade. But, of course, if other countries were for protectionism, so was he. He stood foursquare for democracy: the people were entitled to have their views heard, but then, it would seem, ignored, as the people of France and Holland have been ignored. He is, as he would have it, a European first, but a Frenchman through and through, a Frenchman first, but a European through and through. Okay, with a bit of Hungarian goulash thrown in.
We need a European army, navy and air force to ensure our peaceful European values are spread far and wide, for we must never go to war again. We must build on our democratic institutions but not, it would seem, too much. The French cannot have another referendum, because that might lead to an English referendum, and of course we all know that the British would reject the new Constitution - oh, sorry - 'Treaty'.
We must, he suggested, examine ourselves more closely and make sure there is more motherhood, not just for women but for men; more apple pie, especially for the poor, whether they want it or not. To coin a phrase, an old English phrase - and I love to test the best interpreters in the world - it was all humbug!
behalf of the ITS Group - (BG) First of all, I would like to remind the Commission and the Council that the globalisation is not a process that exists in itself, that Europe is a big factor in world politics and that the policy pursued by Europe will determine whether globalisation will develop.
And it is exactly this that I could not understand from the strategy of the Commission. Is the Commission willing to pursue a policy that will develop globalisation or slow down this process? Furthermore, I would like to draw your attention to the fact that the single market, on its own, is not a guarantee for Europe's success in the globalisation development process.
The Council has declared that it finds competitiveness to be very important but currently there are new economies in the European Union, which are fragile and lack competitiveness even on the internal market.
The Commission, in its turn, has stated that it considers the development of the Lisbon Strategy to be most important for them with a view to implementing their plans from the globalisation perspective.
Specially for Bulgaria, I expect the Lisbon Strategy to fail because my country, as we have repeatedly stated, was not ready when it joined the European Union. Therefore how can we protect the interests of the European citizens if we do not use some forms of protectionism?
The open society that Graham Watson is talking about is simply traitorous to the weaker economies in the EU. If we have global solidarity first instead of solidarity within the Community, then why do we need the Community at all?
In this context, a future development of globalisation with weak economies that have big trade deficit and are not competitive even on the internal market would continue to pressurize these economies up to the point of breakdown and these economies which have been fighting to embark on a normal way of development would disintegrate as houses of cards.
(CS) (The beginning of the speech was inaudible) ... to make an effort so that Europe is as strong a player as possible on the world market. To achieve this, however, the world trade negotiations must be brought to an end, subsidies to European farmers must be lowered and US customs fees must be reduced. It is also necessary to firmer against China within the WTO, and to make systematic use of anti-dumping measures. If we want to tackle globalisation successfully, we have to do away with the burden of excessive regulation hampering small and medium-sized enterprises. This is what the Barroso Commission had promised but then it got stuck at the beginning of the road.
The Union would also become stronger if Turkey and Ukraine were to join, and if it had a proper economic partnership with Russia. The migration policy is unhealthy. Instead of being a final destination for poor people, Europe should become a final destination for the brains that these days leave for China and the US. If we really want to tackle the challenges of globalisation, the most important thing is to enable the Union to speak with one voice on the international stage; otherwise it will not be taken seriously. I hope that the heads of state will arrive at the same conclusion come December.
Allow me to make a couple of final comments. My colleague Mr Schulz talked about Wild West capitalism raging on the financial markets. This used to be the rhetoric in the days of deepest Communism when financial capitalists were labelled 'Wall Street thugs'. We all know what this attitude finally did for the Eastern bloc economies.
Mr President, I should like to thank the Presidents of the Council and the Commission for their statements on this fundamental issue for the future of Europe.
To survive and prosper, Europe needs to face up to the challenges of globalisation, and we must rise to these challenges and see the opportunities and not just the threats. Fulfilling the Lisbon Agenda is central to Europe's future prosperity and we need to make sure that we finally secure a deal in the World Trade talks. We need to reform the common agricultural policy and we must give a fair deal not only to our own farmers but to those in the developing world. We must push further and faster on the deregulation agenda, freeing business and industry to compete on competitive terms with China and India, and we must make real progress supporting Chancellor Merkel's efforts to create a transatlantic common market.
I welcome the President of the Commission's recent statement on globalisation, in which he said that the EU's raison d'être for the 21st century is clear: to equip Europe for a globalised world. And in order to do so, he said, we must invest in people, in growth, in jobs, in energy security, in fighting climate change and in giving consumers a fairer deal. He went on to say that protectionism cannot make Europe wealthier; protectionism would impoverish, not protect, our citizens. This is a crucial statement and one that all European governments should heed now.
Of course, in financial services and accounting, European standards are fast becoming global standards and I am proud of that. The way forward in Europe is radical reform of the European social model, increased flexibility in labour markets and further action to deregulate and reduce burdens on business.
Of course, we must also lead the way in tackling climate change, and I welcome Parliament's decision to include aviation emissions and the emissions trading scheme, another sign of our willingness to lead the global community.
In the fight against poverty we must ensure that the programmes of the EU are credible, cost-effective and targeted. We need to enhance the trading opportunities for the developing world and make a real difference in Africa.
We should be proud of our achievements, but there are many opportunities still for us to seize.
(FR) Mr President, in negotiating the motion for a resolution on the challenge of globalisation, I saw very clearly the extent of the divide between left and right in this House. My PPE and ALDE colleagues have sought to criticise the millions of ordinary people who - as they watch jobs disappear due to corporate relocation, mergers and takeovers, or compare their tiny incomes to the lavish bonuses heaped on senior executives (who, by the way, preach the virtues of wage restraint) - doubt the benefits of globalisation.
In my view, globalisation is a necessary process, particularly as it gives the poorest countries access to international markets, thus enabling them to raise their people's living standards. But let us not be deceived by sound bites! The perfect market, much beloved of liberals, is an illusion. Competition is necessary but it is never free.
Take the energy market, for example, where 90% of the world's resources are controlled by sovereign states. A cartel dominates the oil market. Another cartel is gearing up to grab the gas market. Pricing policies are not transparent and they apply to no more than 40% of world trade. A third of the end price goes to a long chain of intermediary speculators whose economic contribution is nil. When these speculators and their 'special vehicles' end up in the ditch, central banks pump billions into the financial system to stave off widespread instability, but the effect is actually to underwrite speculation.
A few CEOs may manage a soft landing thanks to their golden parachutes but millions of consumers end up mired in debt and forced to sell off their homes. In the space of six months, nearly half a million Americans have had to file for personal bankruptcy. The European economy, meanwhile, is marking time. The Commission may have trimmed its economic forecasts but, in place of policy proposals, it is content to churn out familiar mantras. Yes, indeed, we need more growth and more job creation, driven by better coordination and more research and development and, yes indeed, we need to face new social realities.
But where are the budgets for these things? Where are the resources? Mr Barroso does not want to improve the integrated guidelines. The right wing refuses to discuss economic coordination. Mr Sarkozy emits quantities of high-sounding hot air but not once in half-an-hour does he use the word 'social'. Yet all the opinion polls confirm that people want to see greater emphasis placed on social issues: they want to feel more secure, they want their purchasing power to improve and they want better public services.
The mayors of ten European capital cities have just signed a declaration in defence of public services accessible to all. But what is the Commission doing? It is hiding behind a shabby little protocol to the future treaty, guaranteeing subsidiarity only in respect of non-economic services - all the better to demolish the public services that ordinary Europeans are calling for! My group will not accept this Commission cop-out. We intend to join with the mayors, the Committee of the Regions, the Economic and Social Committee and the trade unions in a political struggle for a Europe with a stronger social dimension, in which public services have priority.
(Applause)
(LT) Many EU citizens are worried about the changes in their living environment as a consequence of globalisation and our duty as politicians is to provide the answer. Very often Parliament encourages the Member States to prepare a common strategy, but I would like to point out that we should start with ourselves. Preparing this resolution was very hard work and it was not easy to combine the opinions of all the committees to form a single generalised opinion. Therefore, I would like to suggest that we should try and combine the opinions of various committees and various resolutions into a generalised opinion more often, so that we can give EU citizens a coordinated answer regarding what we are actually going to do.
Another very important issue is our role as a global player. I would like to point out that our role in the world should be an active one. At present the European Union is the largest union, owing to expansion, owing to the new opportunities. We are bound to have the largest role to play, notwithstanding our willingness or reluctance to take it on. Nevertheless, the impression is that we are lingering, as if we are waiting for somebody else to come up with the solution. Our foreign policy through the external dimension of the Lisbon Strategy should be active.
Speaking of domestic policy, I would like to underline the importance of revising our priorities. According to the most recent research, the reason why the European Union is lagging behind in terms of growth in productivity is not the lack of computers or high tech equipment. The reason is that we have management problems. We do not take full advantage of the single market and fail to create positive conditions for the movement of goods and the expansion of the financial market. One more question: is it right that the EU's main priority for the future would be the development of technologies? Is there a possibility that food production might become the main priority, as experts warn us?
In summary, we should develop a new attitude towards our economic market and give priority to the expansion of the domestic market. Speaking of social policy, which has been mentioned here on many occasions, I agree: yes, it should be one of the main priorities on our agenda, but it should be active too. We should abandon the tendency to support certain people; our role should be that of creating opportunities for them to earn a living. People should not be pushed into the position of being freeloaders; they should be active market participants. That is why it would be wise to invest in the social spheres which in the future would help accumulate intellectual capital and would ensure an increase in productivity.
In conclusion, I would like to emphasise the importance of increasing coordination among the EU institutions. This resolution and today's debate are examples of good coordination. I hope that in the future we will have an opportunity to discuss these questions not only at the night-time sessions, but also during the day.
(GA) Mr President, it is in the interest of the EU to have a strong, fair international trading system under the auspices of the World Trade Organisation. It is not acceptable, therefore, that the Doha talks should revolve solely around further concessions by the EU regarding agriculture, which, after all, accounts for only 5% of world trade. What about the other 95%? Could surrender be the issue here?
To my mind, Commissioner Mandelson is too willing to back down where EU agriculture is concerned. At present he is advocating a 46% import tariff cut in the agricultural sector. But, as President Sarkozy said yesterday here in Parliament, we need to maintain our domestic sources of food. America, for example, has so far not given any ground whatsoever in the matter of agriculture. The recently published US agriculture bill suffices to demonstrate the point.
We need to move forward in the world trade talks in the fields of industry, trade, and services. The average tariff 4% in force in the EU stands at 4%, whereas the equivalent rate in Asia and South America is 30%. Once the Indian and Chinese markets have been opened up in the software and telecommunications sectors, there will be a chance to bring about progress driven by competition. In addition, simplification should apply not just to customs procedures, but also to future trading arrangements.
(FR) Mr President, Mr Vice-President of the Commission, to my mind, something major is absent from the document before us and it was absent, too, from Mr Barroso's speech. The missing element is effective analysis of the proposals being made on the operation of international financial markets, on the existence of international tax havens, on the fight against international financial crime, and on tax treatment at international level - on capital flows in the strictest sense.
I believe that international debate needs a reality check here. Neither in the documents nor in the words of the Commission President do I find any remotely incisive policy initiatives on what are, after all, extremely serious subjects and I cannot help making the connection with climate change and the forthcoming debate in Bali, where the financial dimension will be crucially important, particularly in relation to helping the most vulnerable countries sign up to the second Kyoto Protocol.
We all know that this will require very large sums of public money. Where will they come from? While I realise it is extremely hard to push these issues to the top of international agendas, I believe that if we fail or refuse to do so we will inflict damage on our own international policies.
My second comment concerns the global battle for standards, especially environmental and social standards, and more specifically environmental standards.
The Commission document is very general, as Mr Watson says, and I share his opinion of it. You tell us on page 6: 'A new international approach focusing on regulatory cooperation, convergence of standards and equivalence of rules is emerging as a result of sectoral bilateral discussions with third countries.' Well, Mr Vice-President, I should like to know exactly what that implies for the preservation of European environmental standards. What does it mean in terms of developing those standards and what are its practical implications in terms of promoting them internationally as Mr Barroso envisages?
My concerns are only heightened when I read newspaper reports of the negotiations currently taking place between the European Union and South Korea, suggesting that when it comes to upholding standards - or at least social standards - our stance is weaker than that of the USA.
You owe us detailed answers to these questions.
(DE) Mr President, ladies and gentlemen, globalisation is not a natural process, even though some may like to present it that way. Globalisation is itself the fruit of politics. It is a political creation, born of every measure taken to deregulate and liberalise the international movement of capital. Its political creation continues every time a developing country is blackmailed into opening its capital market and permitting foreign takeovers. It is a creation of the industrialised nations and not least of the European Union.
What the term 'globalisation' actually stands for is not nearly so much the internationalisation of the economy as the power of property owners, banks and conglomerates, which are now beyond the reach of national legislators, to put their money wherever it yields the highest returns, regardless of the social consequences. That power, of course, also enables them to play off countries against one another as potential business locations and thereby compel them to create conditions that are increasingly conducive to profit maximisation.
This is precisely the hidden agenda that lurks beneath the aim of competitiveness, namely the drive to slash corporate taxation, destroy welfare systems and engage in brutal wage dumping - in other words, the quest for increasingly unbridled capitalism. This means, of course, that not everyone is a loser in the globalisation game; it also produces some very bloated winners. Not least among these are the European conglomerates which have developed into global players in the course of this globalisation process and whose profit trends in recent years could scarcely have been bettered. The vast majority, however, are not benefiting from this development. On the contrary, the law of the jungle that prevails in unbridled capitalism enables the 'haves' to oppress and exploit the 'have-nots'.
The resolution on the table whitewashes this state of affairs, and our group will not support it. Instead, we shall continue to fight for a different economic order in Europe, for an economic order in which people are not mere cost factors and countries are more than just business locations.
(PL) Mr President, we need to distinguish between two realities: the phenomenon of globalisation and the globalism programme.
Globalisation results from the development of new technologies in areas such as transport, communications and the collection and processing of data. Globalisation opens new opportunities, but it also creates new threats. It is up to us how we make use of it.
Globalism, on the other hand, is a programme aimed at creating a supra-national global power. This is opposed to freedom for peoples and nations and acts to exalt a small number of those with the most capital and global infrastructure in such a way as to allow them to realise their own selfish interests within the framework of a global country and does not act for the good of peoples and nations. In essence, this is a totalitarian programme. It is opposed to pacifist ideals and provokes threats of war.
Europe is faced with the temptation to undermine the rights of its own nations in order to increase the role played by its cosmopolitan elites in the running of the world. To give in to this temptation would be to wipe out the centuries old heritage of European nations, which rests on respect for human rights and the rights of human societies.
In the age of globalisation, Europe's success would be respect for human rights, for the rights of families and nations, expressed in the development of institutions that guarantee respect for their achievements. Europe's success will be to show other peoples and nations in the world how to create a situation of freedom and dignity for the citizen. It would be a disaster for Europe to go down the path of a totalitarian globalism programme.
(FR) Mr President, colleagues: globalisation, internationalisation, or 'planetisation' as the Jesuit Teilhard de Chardin would have it, is obviously here to stay, and what we are seeing now is a second wave of globalisation, more comprehensive than that of the 1990s because it embraces finance, the economy, language, population movement and ideology, with a single dominant model - namely the market.
The negative effects of this globalisation are equally obvious: in the southern hemisphere where resources are being over-exploited, in India and China where people, land, forests, seas and rivers are affected and human rights are jeopardised. Here in the North we see the impact in corporate relocations, job losses and financial destabilisation of our social systems, and in the risk - as our population ages and we face the cost of caring for the very elderly - that Europe will turn into a geriatric Rwanda, with all the implications of that in terms of disregard for human life and violation of human rights.
Confronted by these realities, faced with the obvious, what is our response? It would seem to be a mixture of magic words, minimalism and mumbo-jumbo. We hear the magic words, for example, in our current debates and resolutions. Our political 'spells' consist of references to the Lisbon Strategy and a more competitive economy. It is reminiscent of Khrushchev at the UN in the 1960s, trying to catch up with the capitalist system. It is the Harry Potter answer to globalisation.
Then there is the minimalism. The perfect example is the Globalisation Fund: a little poke of financial sweeties. Unable to control what is going on, we then look to the heavens and try the old mumbo-jumbo. In the name of the Father, Adam Smith; the Son, David Ricardo; and the Holy Spirit of the Market; before the great global altar of free-trade ideology, we make the sacrifice of cutting and then eliminating customs duties.
Utter mumbo-jumbo! Yet Europe's greatest invention, the product of its genius 2 500 years ago, was logical thought: reason! What reason tells us today is that free trade is necessary, but it is equally necessary to protect our social and cultural assets. So we have to find a way of reconciling free trade with human security.
We actually have the capacity to do that, thanks to a new form of customs technology. I am talking about the technology of deductible customs duties: under this system, customs duties are of course payable by exporters but their payments give those exporters an equivalent amount of customs credit, deductible against the cost of purchases in the importing country. This new generation of variable, refundable, negotiable customs duties, subject to rebates, will enable us to solve the all too familiar problem of economic, social and environmental imbalances in international trade between North and South.
Mr President, for an increasing number of our constituents, globalisation means desolation, as factory after factory pulls out and moves east.
Just two weeks ago in Limavady, in my constituency, Seagate Technology announced its closure with 960 job losses, leaving that small town reeling. It is not just the lure of cheap labour, but our crippling burden of regulation on European industry which is devastating our manufacturing.
President Sarkozy was right when he told us yesterday that the EU has the right to protect itself from such ravages; I wish it would. Two immediate steps would help: a lowering of the threshold for the European Globalisation Adjustment Fund. One thousand job losses in Paris is bad, but in a small town like Limavady it is catastrophic. So the threshold should be lower for smaller economies. Secondly, the EU needs to loosen its state aid prohibitions so that things like modest industrial derating might help keep our manufacturing afloat. I would invite the Commission on those two specifics to respond positively.
(DE) Mr President, anyone listening to the speeches here, especially those delivered by Mrs Wagenknecht and Mr Schulz, can tell that they were talking of a time which, I am glad to say, has long passed. These were sayings dug out of the Socialist glory hole, and they bring us no further forward on globalisation issues.
Everyone in this Chamber knows that economic freedom, increased prosperity and the social model are mutually compatible. Europe is the best illustration of that fact. Just as we introduced the euro as an internal fitness programme for the single market, we now have the Lisbon Strategy, for all the reservations and problems that may accompany it, as a fitness programme to get us into shape for global competition. We have no reason at all to hide from globalisation. The way it is being discussed here is absolutely unreal.
Globalisation is the mainspring of democracy and prosperity for underdeveloped countries. It is certainly untrue that there is only a downside, as the examples cited in the last few speeches implied. In fact, all countries benefit from globalisation: the developing countries, the newly industrialised countries and even those developing countries with an overextravagant government apparatus that taxpayers can no longer afford. We cannot turn back the clock, and Europe is the model for the rest of the world. I wonder why we hush that up. Why do we only speak about the bad things?
Of course we can speak about Wild-West practices in the financial markets. Yes, we do need international coordination. We need international restriction and supervision. But who, apart from Mr Goebbels, has mentioned the fact that there are also systemic malfunctions which we have not yet managed to curb? In Japan the rule is that the senior manager of a company must not earn more than twenty times the salary of its average worker. What justification is there for allowing managers in Europe and the United States to earn a thousand times more than their companies' workers? We can talk about these things, but we surely cannot demonise globalisation in general, for globalisation opens up new opportunities while combining freedom with prosperity.
(NL) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, it is good to see the Commission acknowledging the external dimension as a new element in the Lisbon Strategy, but above all we should not forget that globalisation also has implications for our own internal European policy.
The Lisbon Strategy has been good for economic growth and jobs, true, but it is also true that not everyone has benefited as a result. In Europe globalisation has considerably widened the gulf between those with skills and those without.
So I am glad that the Commission and the Council of Employment Ministers will be paying greater attention in future to the social dimension because there are still too many people - the poorly skilled, persons with a disability, older workers, migrants - who have no access to decent training and good employment prospects. Six million youngsters leave school without qualifications, 72 million live in poverty on the margins of society and Europe even has 14 million working poor.
Economic prosperity should benefit everyone, ladies and gentlemen. So I would like to highlight three additional points.
One: it is clear that the new generation of policy instruments for Lisbon must be focused far more heavily on social inclusion, equal opportunities, poverty reduction and proper social protection. The social dimension must again feature in the integrated guidelines.
Two: there must be greater emphasis on Member States' fulfilment of the undertakings they give regarding employment and training. Economic growth does not automatically mean quality jobs - for that there has to be a clear commitment on the part of Member States.
Three: a lot more must be done in partnership. A good strategy for growth, jobs and social inclusion also requires input from national parliaments, local and regional authorities, social partners and civil society.
So my group does not think that the next generation of Lisbon Strategy instruments can just be 'business as usual'. The Vice-President of the Commission should appreciate that there are many reasons to make critical adjustments to the Lisbon package.
(FR) Mr President, ladies and gentlemen, this recurring debate about the pros and cons of globalisation makes just about as much sense as debating the pros and cons of winter on Christmas Day.
The only real issue for us is how the European Union can attempt to turn what is an ineluctable phenomenon to the advantage of its peoples. What the citizens of Europe expect are effective reforms to boost employment and support them through changing times.
Following the Lisbon Strategy has so far been rather like Waiting for Godot. We hear a lot of talk about it, we are desperately anxious for it to materialise, but we never actually encounter it. Those who hold the key to the Lisbon Strategy's success, namely the Member States, must come up with the resources to achieve the aims they have set. We expect them to deliver initiatives as well as a full and objective assessment of their results.
It is not my intention to paint an entirely gloomy picture. There are a few encouraging signs, such as the Adjustment Fund, which is functioning even if its effectiveness has yet to be judged. It is also significant that, for the first time in Europe, the social partners have an agreed analysis of the challenges to be addressed on labour markets. They have also agreed to ask the Member States to implement flexisecurity policies, combining the twin elements of flexibility and security, for both employees and employers.
I shall conclude, Mr Barroso, by urging you not to sacrifice the social dimension of the Lisbon Strategy because you think it makes us less competitive. Ordinary people expect Europe to be attentive to their concerns, and companies expect Europe to implement a policy that will counter widespread social dumping.
(PL) Mr President, the Commission's document contains many words about the place of the European Union in the globalisation process, but does it provide specific answers to the questions that we are asking ourselves ? I rather doubt it.
The document gives the impression that good EU regulations will guarantee growth in the EU and prosperity for its citizens. However, growth and prosperity depend on the efforts of the citizens, who need to be more efficient and productive than before, and also need to be more efficient and productive than citizens in other countries.
Good regulation is not enough to ensure future economic growth in the European Union. It is not enough to equalise economic levels between the old Member States and the new Member States, which are growing at a faster rate than the EU average. The effects of economic migration from low labour cost countries to high labour cost countries are not enough.
Future economic growth in the EU will depend on its competitiveness, but instead the Commission's document talks a great deal about protecting social gains. This is all very well, but these are not the causes of growth, but its result. While we are protecting these social gains let us not forget that growth comes from innovation, improved organisational efficiency, greater productivity and competitiveness.
Mr President, I would like to thank the Commission and the Council for their statements. I agree that there is potential for the EU to take a very positive role. But, to date, economic globalisation has led to the acceleration of environmental degradation, poor conditions for workers and growing social imbalances.
On a local level it has come to mean job insecurity and, worse still, the loss of jobs in manufacturing and services, which I saw at first hand in my own community in Wales, where I live, earlier this year with the closure of the Burberry factory, which meant the loss of hundreds of jobs in a very poor area, a convergence area.
Companies are finding it easier to move around, seeking the cheapest labour and not worrying about the consequences of their actions, despite voluntary corporate social responsibility agreements which, like Burberry's, look wonderful on paper but mean very little in practice.
The consequences are devastating for local communities and those local communities, as we have already heard, are the key to jobs and growth, the very purpose of the Lisbon Agenda. All of this leads to disillusionment with politics, proving that the market is stronger than democracy.
The EU can help by making sure it improves labour and social standards across the world, including the cost of climate change in the market price to avoid environmental dumping. The effects of globalisation make social protection even more important for workers and for communities.
I do agree that the way forward is to support small business and provide long-term sustainable jobs, high-quality jobs, and I do hope that the proposal for a small business act will help to achieve this in the long term.
(PT) Madam President, in this debate it is right to stress that the European Union's success depends on how it responds in terms of solidarity and economic and social cohesion. When the European Union continues to suffer a high level of poverty affecting 17% of the population, or some 80 million people in the EU-27, when employment insecurity is rising and the percentage of poor workers is increasing, our fundamental priority must be to abandon neoliberal policies and prioritise employment with rights, decent wages, enhanced social protection and high-quality public services for all that supports productive investment by micro and small businesses and a fairer distribution of the wealth produced so as to promote real convergence among Member States, foster development and social progress, and implement a cooperation policy with the countries of the Third World.
(FR) Madam President, ladies and gentlemen, our fellow citizens - who are also workers, consumers and taxpayers - recognise quite clearly that the European Union, as currently configured, is not so much a bulwark against the excesses of financial globalisation as a staging post on the road to those excesses.
For 20 years now we have been promised a shining future, courtesy of the euro and the dismantling of borders; that is what they dangled before us, for example, to win our support for the Maastricht Treaty in 1992. Despite everything, however, our manufacturing base is packing up and pulling out, leaving behind it millions of unemployed, tracts of industrial wasteland and a deserted countryside.
To hear President Sarkozy argue the case, before this House, for a mission to protect Europe, one would almost think he had never accepted either Maastricht or the Lisbon Treaty. It is quite splendid to hear him coming on like General de Gaulle and declaring he will stand up in the WTO against any negotiations likely to damage our national interest. He appears to have forgotten, however, that France does not possess a veto and that the only one doing any negotiating is a Commissioner from Brussels, who consistently disregards the terms of reference given him by the Member States.
Similar illusions were evident when - once again with every justification - he attacked the deflationary obsession of the independent European Central Bank in Frankfurt. But who are we to believe: the man who stands before the TV cameras proclaiming French sovereignty, or the man who abandons our national sovereignty in a European treaty? The reality is that the Lisbon Treaty confirms the logic of the existing treaties, which bar us from steering the course of the euro, from protecting our markets and from standing up for ourselves in global trade negotiations.
Yes, the treaty mentions as an aim the protection of citizens but that is no more than a policy statement without legal force behind it. Significantly, the treaty strengthens the powers and independence of both the Commission and the ECB, with their free-trade thinking. Protocol No 6, and also Articles 3 and 4 of the EC Treaty, reinforce their dogmatic conception of unfettered competition, heedless of national interests, unbridled by borders and careless of democracy.
We believe that the people of France and the people of Europe want something different. So let us rehabilitate genuine free trade, in the form of exchange between nations that enriches them without stripping them of either their defences or their identity.
(DE) Madam President, ladies and gentlemen, over the next three years the Commission intends to present proposals for a realignment of economic, social and environmental policies in the European Union. That is a good thing because, as we all know, there is nothing on the table yet. The October paper, which is the basis of our present discussion, is a brief document. While I must mention in passing that it is always good to present brief papers, this one is also a shallow paper, a thin paper, from which we can learn nothing about the direction this journey is supposed to take.
The Commission must help us by resolving a contradiction. If we take today's debate as the cover page, the introduction, we are dealing here with enormous challenges: globalisation, climate change, the issue of the international financial markets - the formidable challenges that face us in each of the Member States. If, however, we then follow the discussion further into the realm of practical implications, we are told that there is no need to alter the practical policy guidelines. That is incomprehensible. It is totally incomprehensible because it naturally raises the question of the real nature of this globalisation debate. Is it a pretext for taking no action in terms of the practical implementation of our social, environmental and economic policies, or is it really an opportunity to see the real picture and to provide responses to the urgent questions and needs of people in the countries of the European Union?
Let me raise a few more questions. If our future does indeed lie in an environmental industrialised society, why is it so difficult to speak in the Commission, with the Commission and even in this House about the proper investment policy that is needed if we are to achieve that goal? Why can we not talk about the building-refurbishment programmes and the modern vehicles and transport systems we need to achieve that goal? Why is it almost taboo to discuss a decent investment policy? And why do these things not feature in the Commission's programme? Why are they not in the Lisbon work programme either? I do hope there are still changes to be made.
When we talk about the knowledge triangle - the need for education, research and innovation - why can we not make the European Youth Pact a practical instrument and guarantee high-quality training for all young people in Europe, so that they can use their specialised knowledge and intelligence in the effort to restructure industrialised society. These are the practical challenges to which we want to respond.
(IT) Madam President, ladies and gentlemen, I think that there have been speakers in this debate as well who have placed economic freedom in opposition to the assurance and protection of social rights and the fight against poverty.
That opposition between economic freedom and social rights smacks of the last century and is no longer current in the politics of our Europe. We undoubtedly have a duty to ensure that the rules are applied to the full in respect of economic freedom against monopolies, the transparency of financial markets, and ensuring that the costs of environmental pollution are paid for. That is without a doubt fundamental! From the point of view of social rights, however, what is now stopping us from helping the poorest in our countries are old social security systems geared towards corporations and organised work which do not help the unemployed and those who continue to be outside social guarantees and social protection.
In my country, Italy, we have a system which more or less forces people to retire at the age of 58 or 59, when at the same time only 20% of the unemployed have any social protection. That is the problem that the poorest face: not globalisation or economic freedom, but the fact that social security mechanisms are old, outdated and behind the times; those mechanisms have to be rethought and that is where the Lisbon Strategy and the Commission can help.
(PL) Madam President, I do not want to repeat the same old banal statements about the benefits of globalisation. It would also be valuable in the European Parliament to present a critical opinion as regards globalism.
For me, the best illustration for our debate is the voice of the Canadian philosopher John Ralston Saul. I dedicate his words to the choir singing the praises of globalisation, singing the same song today in the European Parliament. Globalism is an ideology that takes many elements from typical Western religion. Globalism is the belief in a single idea that excludes alternative points of view. At its basis there lies a conviction in the supremacy of economics over other areas of life and a certainty that all economic theories apart from liberalism have failed and that there is no other way.
This conviction is born from the fact that liberalism put in motion global forces that support liberalism as the right way forward and make other approaches appear incorrect. However globalism is deluded in believing that economics is the motor behind civilisation. Over the last twenty or thirty years we have learned to look at everything in economic terms. Even Marx did not go that far. He said that economics is important but did not go so far as to say that everything should be viewed through the prism of profit.
- (EL) Madam President, ladies and gentlemen, the topic presented by the Commission today is full of contradictions. Allow me to highlight two points:
Firstly, the Commission emphasises that the increase in adaptability to globalisation needs to be intensified in order to ensure viability in our citizens' standard of living. This is not the situation we have at present, given the failure of the Lisbon Strategy. The truth is that these policies of intensified competition aggravate the inequalities in wealth and manufacturing power, and only the European Commission can see any enhancement of prosperity or elimination of unequal development among the EU Member States.
Secondly, we learn from the document that the Commission is working towards a social Europe, an idea we have heard so much about but evidence of which we have never seen for ourselves. Let me quote a simple example: since 2002, the price of automotive fuels in the Member States has risen by 35-50%. This, along with many other things, hits the purse of those on low incomes, and none of the Commission's social economic strategies seems to offer a solution.
(DE) Madam President, ladies and gentlemen, our European aim of success in the age of globalisation can be achieved if we take our chances. Our discussion in the public forum focuses all too often on the adverse effects of globalisation. We discuss them whenever companies have to shed jobs or relocate abroad, but we say far too little about all the good things that come out of globalisation.
Take my constituency, for example - my home region. No less than 74% of the industrial output of my constituency is now exported. We are reaping definite benefits from globalisation. In my home region, sadly, workers are also being laid off by businesses that are no longer profitable, but many more can be recruited by other businesses that are benefitting from globalisation, companies that have adapted, and our unemployment figures are falling sharply. Unfortunately, we speak too rarely about that side of the coin.
The European Union has an important role to play in shaping globalisation. Four hundred and eighty million Europeans must stand together for their interests and values. We already have the world's most open economy, but we need worldwide market access. We must set greater store by reciprocity. Non-tariff barriers and other obstacles to trade are unacceptable. We must be able to defend ourselves against unfair trading practices. To that end we need trade-defence instruments, and we need a Commissioner who neither lacks credibility nor exudes arrogance when representing the European Union in the world, but who boldly defends our trading interests in a spirit of cooperation and mutual trust. We must protect intellectual property more effectively, we must press harder for global rules and standards, we must strengthen the WTO, and we must practise transatlantic partnership.
If we and the Commission perform these tasks, we shall truly be able to use and shape the globalisation process to ensure that people in general can continue to live their lives in freedom and prosperity.
(PT) Succeeding in the age of globalisation is the great challenge facing the European Union. The question is, how can competitiveness be reconciled with social cohesion, or in other words, globalisation with regulation.
The Lisbon Strategy provides the answer, and the Treaty of Lisbon will make decision-making easier, but success will depend above all on Europe seeing globalisation as an opportunity rather than as a threat. We must understand what is happening with China and India. China has overtaken Great Britain, France and Italy in the ranking of most industrialised nations, overtaken the United States as the major exporter of technological products, and accumulated enormous financial reserves.
As regards India, few people are familiar with the name 'TATA'. In 2006, however, TATA's automobile-manufacturing subsidiary had a higher stock exchange value than General Motors, while no-one had heard of the MITTAL Group until it launched a hostile takeover bid against ARCELOR, triggering panic in Paris, Brussels and Luxembourg.
The other side of the Asian miracle, however, must not be forgotten. This is a tale of suffering arising out of the Beijing Government's complicity with western multinationals that have relocated their factories to take advantage of cheap labour and the absence of a welfare state.
It is in Asia, meanwhile, that the challenge of combating global warming will be won or lost. Europe must be firm and must demand reciprocity in international trade, but must not systematically adopt protectionist policies. It is true that Chinese competition is unfair because of low wages, lack of political and trade union rights, counterfeiting and the undervalued currency. All this is true. It is also true, however, that there are 800 million Chinese and 700 million Indians who are eager to get a decent minimum income and to demand greater social justice. These are challenges for a stronger Europe and a better world.
Madam President, I also believe our reaction to globalisation should not be based on fear but on a sense of opportunity mixed with intelligent adaptation.
As the resolution says, the EU as a global player is one of the major beneficiaries of an open world economy. You would not always realise that from the volume of European anti-globalisation rhetoric. I agree with Mr Czarnecki that liberalism has spread across the world. But, unlike him, I am glad about that.
The EU can only achieve its objective by being active and organised on the world stage, and this is particularly true of migration. I am grateful to see that a paragraph I drafted for the ALDE Group has survived almost unscathed into the final resolution. I really do think that migration deserves to be a priority on the EU agenda, on a par with climate change and energy. We see the pressure from outside; we see the social tensions and, indeed, the racism from inside the EU. But still there is no comprehensive EU policy on legal as well as illegal immigration, and on integration.
Finally, let us not forget the potential of global communications and especially the internet to promote human rights. Okay, maybe it is not as inevitable as we once thought - if you look, for instance, at the censorship being successfully practised by China - but, still, globalisation and the internet and other global communications are a very potent force for good. That is also part of globalisation.
(PL) Madam President, honourable colleagues in the Council and Commission, just as, in the life of man, childhood is followed by a period of adolescence, so globalisation appears to be a natural stage in the development of humanity and the next challenge for it.
In this difficult debate on this ever-changing and unfamiliar issue I would like to say that, paradoxically, all the preceding speakers from both the left and right of the House were correct to a considerable degree.
What is most important is that there is a real need to create proper guidelines and regulations for a just division of the benefits of globalisation. Since, from the very definition of globalisation, it is clear that it is a widespread phenomenon, it is not enough that only the European Union should have such institutions and regulations - they have to be accepted by the whole world. Mr Barroso was quite right to say that the European Union can and should propose to the world a balanced and just model for globalisation.
- (EL) Madam President, the topic of today's discussion is misconceived. Success in the age of globalisation safeguards neither European interests nor the prosperity of workers in EU countries, but only the interests of capital. In the context of globalisation, the new order being created by business interests and multinational companies at Community and international level aims to multiply the profits of capital through the intensified exploitation of workers.
Mr Sarkozy's statements yesterday about globalisation confirm the EU's reliance on big capital. They underline the intensity of intra-imperialist conflicts and the intention to use the EU as a battering ram against other large imperialist centres, and especially against the achievements and rightful claims of workers. The common denominator of all these endeavours is a full-on attack on workers. Reduced wages, increased working hours, adaptation to the needs of capital, an increased pension age, flexicurity and the restructuring of labour relations are at the core of the Lisbon Strategy.
We therefore consider that the harsh reality experienced by millions of workers cannot be judged by any terms of globalisation. Nor is anyone convinced by the arguments put forward by the Commission and the Council about environmental protection.
Madam President, it is very difficult for Commissioner Verheugen to listen to everything that is said in this Chamber, but of course some very poignant points have been raised and I hope he takes them into account.
I listened to what President Barroso had to say. I thought he put a point across that I totally believe in, that globalisation is here to benefit the European Union. Mr Toussas has just talked very glibly about the working class, but if we do not have globalisation, if we do not have industry and business in the European Union, there will be no jobs for people. What actually worried me considerably was what Mr Sarkozy said yesterday. Are we going to have an old France, a protectionist France, or are we going to have a France which is going to embrace a new generation? I am reminded of when the Chinese went to sign the declaration to join the WTO in the United States. President Clinton had managed to stop them from signing it for 10 years. When President Bush signed it, his advisers looked back and said, 'my God, China has signed it! What have we done?' In actual fact, what they have done is that they have brought into play some great opportunities for us.
We must look upon China and India as an opportunity. We must not bring up the drawbridges, man the battlements, close the doors, because Europe has a huge opportunity here and we must take it. Mr Caspary quite rightly talked about employment in his constituency. I know that it is very difficult to keep employment, but if we do not allow ourselves to be part of a global market, then we will get nowhere. I do believe that we have a huge opportunity if we can embrace it. We must look at such things as free trade agreements. Morocco, at the moment, has signed a free trade agreement with the United States. We must look at that.
Finally, I would ask the Commission to allow business and industry to get on with doing what they are supposed to do. Be very careful about the legislation you put in place which damages European opportunities.
(FR) Madam President, Presidents of the Commission and the Council, we have just heard Mr Barroso tell us that the European Union is uniquely well placed to provide a good basis for regulation at global level. He is right. But if that is what we intend to do, we must also put our own house in order. The tools available in the Union for tackling these challenges include what we call the 'guidelines' on economic policy and on employment. I fear today that the Commission is trying to lose these necessary guidelines under the carpet of globalisation. But they are useful and we need to review them.
We need to do this firstly because, at the European Council last March, the Heads of State and Government adopted the best possible strategy for enabling the European Union to address globalisation and the challenges of energy supply and climate change. If, in pursuit of that strategy, we do not use all the means at our disposal in the European Union, including the guidelines - and perhaps especially the guidelines - we will get nowhere and we will merely foster disillusionment about the Union's ability to tackle globalisation.
We also need to do this because Commissioner Almunia himself has recognised that that questions of exchange rates, oil prices and the real impact on the EU economy of the sub-prime lending crisis will affect the Union's projected economic growth. He has revised the projections downwards: from 2.9% to 2.4% for the Union as a whole and from 2.6% to 2.2% for the euro area.
We need to do this for the further reason that we need to respond to peoples' aspirations in Europe and, whatever Nicolas Sarkozy may think, social Europe is a very real issue that you will have to address if you want to avoid being disowned by Europe's citizens in the very near future.
The final reason for doing this was pinpointed today by Commissioner Almunia when he admitted that, in the prevailing international climate, Europe's growth will be driven primarily, if not entirely, by internal consumption.
Is it conceivable that, against this background of comprehensive change, the only constant should be the guidelines? Is it conceivable that there should be no change in the Union's only instrument for effectively steering its Member States' economic and social policies?
I would ask the Commission representative and the Commission Vice-President to tell Mr Barroso that he needs to change the guidelines; that he needs to take account of the new context so that the Union can equip itself internally with the best tools available for meeting the challenges of globalisation head on.
(DE) Madam President, ladies and gentlemen, those who proclaim their commitment to a fairer world have no qualms about blaming globalisation for the difficulties in their own economies. They therefore call for less free market, more regulation and more government intervention. Yet globalisation offers the genuine prospect of a win-win situation because it enables the emerging economies and the slow starters in the world economy to catch up and give us the opportunity to develop new markets for high-quality, top-of-the-range products, facilities and services.
If we are to grasp these opportunities, however, we must do our homework, which means redoubling our efforts in the fields of training, further education - particularly for young unemployed persons - and lifelong learning, becoming even more creative in the ways we shape the value-added chains and processes of our economy and encouraging even more free enterprise. Unimpeded globalisation leads to more open markets and more competition, which benefit all consumers.
Let us resist the temptation to shield our economy. Such a move would quickly degenerate into sheer protectionism. Instead, let us nurture the inherent power of our economy to keep renewing itself. Let us invest in the technologies of the future, and the future will be ours.
(PL) Madam President, the economy should be for the benefit of the people and not the other way round. Natural differences in the tempo of movements of capital and labour in the age of globalisation are leading to a spiralling drop in employment standards. Manufacturing is moving to areas with ever lower salaries and ever more dangerous working conditions. This leads to loss of jobs for employees in regions with higher employment standards and to a loss in the purchasing power of employees, which damps down demand for consumer goods.
If the European Union wishes to be successful in the age of globalisation, it has to find effective tools to combat social dumping and to uphold and protect Europe's social dimension.
Madam President, I think the Commission's contribution to the globalisation debate is a very valuable one.
I think globalisation is not a threat but an opportunity. Europe is well placed to rise to the challenge. We have highly developed infrastructure, education systems, technology, capital markets, and vibrant home markets in the making.
It cannot be emphasised too strongly that Europe's strength lies in an internal market that is a springboard for our companies globally. Business innovations are born all around Europe. Their proliferation, which brings well-being to Europe, should not be burdened with red tape. I especially look to Commissioner Verheugen on this. Reducing red tape in Europe is a key issue for globalisation and the competitiveness of Europe. We have to focus on SMEs in particular. They are the right focus for the Commission's attention. Much has been achieved but, for example, tax barriers still hamper business in Europe.
Strong businesses do not exist without a workforce, which threatens to be a scarce resource in Europe very soon. Europe's demography requires immigration. Here, other world regions are far ahead of us, which shows in their economic performance. This is a difficult issue requiring balanced consideration of all interests, not least those of employers. It is an EU issue, of course, because competitiveness does not come about without a mobile workforce. Plans such as the 'Blue Card' are welcomed to this end.
Another element that should move freely but steadily is capital. Financial stability is a sine qua non of a competitive and economically safe Europe. Financial markets are, globally, one of Europe's strong sectors, one of our new winning industries. Innovation thanks to market-led regulation, which does not equal 'laissez-faire' - here, also, making it easier for the sector to function across Europe is vital.
As for the outside world, Europe should establish itself as a strong global actor. We need unity from European Union Member States, and the Commission can also contribute to bringing that unity.
- (SV) Madam President, Commissioner, President-in-Office of the Council, I would rather look at the opportunities of globalisation than the problems, but that depends on how we act in Europe. I agree that we should invest in research and development, that we should make more long-term investments in a good environment and that we should invest in people and lifelong learning, but what the Commission is forgetting - the error in the Commission's document - is that we are neglecting the social dimension.
Developments in Europe today point towards good growth and more jobs, but also greater exclusion, bigger gulfs and more insecure jobs - more jobs, not least in Germany, on which you cannot support yourself and you need to receive social security benefits to supplement your pay. We must link growth and employment with a social dimension which reduces the gaps between people and regions in Europe. This was discussed in the debate in Guimarães in which I participated during the meeting of Ministers for Employment and Social Affairs.
The Portuguese Presidency is attempting to push the issue of the Integrated Guidelines and change them to make the social link much clearer and much more integrated.
However, the Commission does not want to do this. The Commission does not want to change the guidelines. The guidelines need to be changed. In our resolution we have reached agreement that we want to have new guidelines which integrate the social dimension and, of course, also deal with the issues of security in change and 'flexicurity'. The Commission should also take this on board so that we have a stronger link between issues of growth and the social dimension.
We must also embed the Lisbon Strategy. At present it is not embedded at the national, regional or local level. There are many people who are unaware of the Lisbon Strategy. We must integrate it and get the social partners and civil society to also work to ensure that these issues - the social dimension, growth and employment - are treated as important and are integrated.
(FI) Madam President, I wish to bring a northern perspective to this debate. Two years or so ago I worked in a regional development organisation close to the Arctic Circle and the Russian border. For that distant region, globalisation was both a threat and an opportunity. We began development work, trusting in our own strengths as we took advantage of globalisation. Companies, the public sector, the education system and universities pooled their resources to build a productive innovation environment. The skills base was strengthened by networking with global skills networks in the spirit of the Lisbon Strategy. At the same time renewable energy projects were launched. The results are encouraging. A particular example is the fast growth in international tourism in the area. I believe that this region would serve as a useful model elsewhere in Europe, and the EU should make this sort of work much more feasible.
(NL) Madam President, Europe's stature stems from the single market, liberalisation of the single market and liberalisation of the world market, globalisation. This has brought us not only prosperity but also stable democracy. So we must be wary - and I am talking primarily of trade aspects here - of an excessively defensive strategy, and above all of protectionist-style trade instruments.
Madam President, Europe's competitiveness is better served by an attitude of openness towards the world, so I think it is important to give greater priority to opening up economic markets in non-EU countries, more specifically in the emerging industrial countries such as India, Brazil and China, because the enormous potential for growth of those markets represents an opportunity for European companies and an opportunity for the European economy. These emerging industrial countries will in turn have to open up their markets to our companies, in respect of services too, and in the interests of reciprocity I urge the Commission, in its negotiations, to bring pressure to bear accordingly on these countries in particular.
We visited Singapore as part of a delegation from the Committee on International Trade and we saw that American firms get far better access there than European ones, Madam President, and we cannot have that. So we need to be pro-active. We are after all the world's largest economy. If we all pull together effectively, we should be able to use our power to open up these markets. Then there is the abolition of import levies and non-tariff barriers to trade, Madam President, and in our strategy on market access it is also important to prioritise these emerging markets.
- (EL) Madam President, Commissioner, President-in-Office, Europe has been asked to show its citizens a different side to globalisation. This is not the side of unfettered competition, but that of social solidarity, redistribution, diversification and cultural values.
In this internal dialogue, and also in any opening-up of the EU to the rest of the world through economic, social and environmental policies and those on security, viable development and immigration, the European Commission must promote and strengthen the EU's cultural ethos. The Commission must directly promote in its annual legislative work, in the Lisbon Strategy and also in the process of strengthening the post-reform Treaty, the following areas in the cultural sector:
Firstly, the Commission must strengthen the cultural industries based on high-quality, innovative services while providing significant productive and innovative possibilities for the European economy. This sector is of considerable importance for intercultural dialogue.
Secondly, it must strengthen the 'knowledge triangle' of research, education and innovation. This, unfortunately, does not yet have the backing of legislative measures, although it should be one of the EU's aims.
Innovation in the field of culture should not be a luxury enjoyed by a few multinational companies, but a horizontal policy for SMEs.
Madam President, the European Commission and the Council must clearly decide their positions for meeting the challenges of globalisation. They must do this through open dialogue, initially with the national parliaments. Globalisation can be presented as part of European history if it can be imbued with the ethos of European culture.
Madam President, globalisation is blamed for everything, from population explosion to climate change to exploitation. But these are just products of mankind; so is competition. Darwin called it natural selection.
European citizens are fearful. We must educate them, true, but not by stating that we need a policy at EU level to face the challenge of a globalised economy. That makes me fearful, suggesting that we do not have a policy.
The EU has unique power at supranational level to shape things and to challenge excesses. In July, in the Financial Times it said: 'Brussels is the regulatory capital of the world and cannot be ignored from Washington to Tokyo'. So, if we have got it, let us use it, but judiciously. What is the purpose of a competitiveness agenda if it is not to maintain our position in the world? What is the purpose of a single market if we fail to get it properly completed? Stop the faint-hearted excuses. The EU is absolutely about meeting the challenges. We just need to get on with it before natural selection catches up.
(ES) Madam President, representatives of the Council and the Commission, globalisation is good for Europe; Europe must encourage globalisation.
We are witnessing an as-yet slow but irreversible dissolution of frontiers in the world, a process which has succeeded in lifting more than 400 million people out of poverty in less than twenty years and for the first time, in 2007, China will be the country, the area of the world, which will contribute most to the growth of the world economy, China, not the European Union, ladies and gentlemen!
This means in short that globalisation is a challenge but also a great opportunity. It is a challenge in the sense that opening-up means more growth, more welfare and more employment, and this is something we must explain to European citizens. What concerns me again is hearing the word 'protect' in this Chamber.
Protectionism is a denial of globalisation and a denial of the European Union. Protecting citizens is not necessary when they are the protagonists of their own economic growth and their own well-being. We must hand that ability back to the people and we must therefore also conduct an exercise in self-criticism in the European Union.
This is because we in the European Union are not doing what we must when our growth is inadequate, when we also have our share of responsibility for the crisis in world financial markets and, in short, when we do not do everything we must at home, on our own doorstep, to foster economic growth among small and medium-sized enterprises and create more employment, because we need much more employment than the process of opening up the economy will be able to provide.
The Lisbon Agenda is really a marker: achieving the internal market, putting public finances in order, reforming, modernising our labour market, committing ourselves to environmental reform, renewable energy and in short opening Europe up really means greater social cohesion in Europe.
(ES) Madam President, Mr President of the Council, Mr Vice-President of the Commission, ladies and gentlemen, I think it most appropriate for the debate on globalisation to have taken place under the Portuguese Presidency because Portugal is a country whose flag is on the map, because the Portuguese were at the forefront when we Europeans began globalisation, and because globalisation is not a plague upon our heads. The Europeans began the process of globalisation during the Renaissance, when we were less developed than the Chinese and the Indians, and that is how we are seen in the rest of the world.
Now, with the Treaty of Lisbon, we will also be pioneers in what I would call 'post-imperial globalisation'. We are not going to conquer new continents; what we are doing is giving a response in which we bring together, of our own volition, the values shared between States and peoples and we can be an example of the type of globalisation which is most needed, namely political and social globalisation.
Here we have talked about impetuous, uncontrolled financial globalisation despite the fact that we have, for example, a European at the head of the International Monetary Fund. We are the principal bloc at the WTO and have a specific responsibility. What is missing? What is missing is precisely for us to be able to find answers in a globalised world which are in line with this. Specifically, there are two very important, challenging aspects on which we must be very active: not only in terms of trade and technological development but in the universal defence of human rights, especially workers' rights, for which the International Labour Organisation exists, and also the negotiations and policies necessary to tackle climate change.
In any event, Madam President, and on this I shall close, I believe that we Europeans have no right to hold a pessimistic view of globalisation. We sought it and must now come up with innovative answers.
(PL) Madam President, Mr President, it is obvious that we will not be able to solve all the problems of globalisation with one statement and one measure to promote the Lisbon Strategy. However, the statement of the Council and of the Commission is good because it draws attention to the fact that globalisation is not a curse and does not have to be a threat, in fact, it could be something positive for the citizens of Europe, and that it is the citizens and their activities that should be the principal guide behind the actions of the EU.
I am in favour of four areas of activity. First of all, the knowledge triangle, particularly innovation, and I understand that here it is essential to act quickly in order at least to launch the European Technological Institute.
Secondly, the business environment, and this means a fully open and free internal market without monopolies, with open competition, less regulation and less bureaucracy, which is something that the Vice-President of the Commission, Günter Verheugen, is fighting for so courageously.
Thirdly, human resources, entailing the problems of migration and, primarily, counteracting the brain drain, which means better education, attractive investments, and a social dimension to the EU based on the achievements of the economy.
Fourthly and finally, energy and climate change, which means a common energy policy, which I believe is something we are all aware of, and reductions of emissions. However, there is no way that a reduction in greenhouse gases in the European Union alone can save the world's climate. For this reason we need to have an EU that is politically strong because only a strong EU can influence the United States, China and India towards compliance with climate protection guidelines.
As regards a reduction of emissions in the EU - yes, I am in favour, but I am also in favour of an EU that is politically strong and this means full ratification of the European Treaty as quickly as possible.
Madam President, hopefully, and I say hopefully, the Lisbon Treaty is going to represent the closing of a chapter in the history of the European Union, the chapter of the growth of the EU, the consolidation and peace and stability on the continent, the dismantling of trade and economic barriers between Member States, and the institutional development which was needed to achieve those things. Now, though, we need to open a new chapter, a chapter of looking outwards, of rising to the challenges of globalisation.
We need a global Europe which sets a completely new agenda for globalisation, resting on the principles of openness, fairness and the importance of cooperation between Member States. We know what the challenges are - they have been well explored in this debate. Climate change and migration are, in my view, the two biggest, but we need to maintain high growth and jobs. We need to have a modern effective social agenda. We need to deal with terrorism and crime and promoting security beyond our borders and dealing with poverty. And indeed, as Ms Bowles has said, we do have policies towards those. But let us be frank: progress has been slow, it has been uneven and it has not always been very effective.
If we really are to deal with globalisation, we need a radical and fundamental shift, not only in our policies but in our entire thinking in the European Union. We have to focus now simply on action and delivery. We have to ensure that Member States fulfil their promises, because we have an EU framework. What we do not have are 27 Member States that all do as they say they are going to do, and our focus must now be on delivering on promises and fulfilling all the potential that the EU has.
(DE) Madam President, sum up globalisation in two minutes - well, here goes! My first request is that we deal a little more honestly with the subject of globalisation in our discussions. My native region of Bavaria earns half of its GDP from exports. Many people are critical of globalisation, but if we asked them whether they agreed that their local companies should not be allowed to serve the world market any more, they would say 'no'.
Likewise, if we turned to the public galleries and asked whether anyone was prepared to give up the opportunity to buy competitively priced goods - be they electrical appliances, textiles or other products - there would be no volunteers. Everyone knows that imports from low-cost countries are the reason for the low inflation rates of recent years. It is only right and proper to acknowledge that, even if we regularly speak of globalisation as a threat.
Europe must shape the globalisation process, for it has been benefiting our manufacturers as well as our consumers. That is the purpose, for instance, of eliminating red tape, which is an important objective both for Commissioner Verheugen and for Europe. I do not wish to imply that this is a task for the Commission alone; I am also referring to Parliament and the Council. We are speaking about globalisation now, but afterwards we shall be adopting the Soil Protection Directive and creating more red tape. In short, our actions need to be rigorously consistent in Europe, and it is our mission to shape Europe.
When we consider the subprime mortgage crisis in the United States, we need to realise that international financial markets are intertwined and that we Europeans must help to make things happen. How do we deal with rating agencies, and how do we deal with hedge funds? Regrettably, Commissioner McCreevy, who is responsible for these matters, has not yet taken the lead in the movement to rein in the Americans and other markets, and so Europe is lagging behind.
Nevertheless, I firmly believe that Europe is well prepared for globalisation. We are benefiting from it, which we must explain to the public, and we must press for minimum standards, although these would not be European standards, and then we shall be prepared and fit to win the globalisation game. Whether or not globalisation takes place is not determined in Brussels or Strasbourg.
(HU) Thank you, Madam President. I speak as a representative of a region that was not able to choose its fate after the war. There was barbed wire between our country and the luckier part of Europe, but not even that was able to stop the unexpected effects of globalisation.
In 2000 we started to familiarise ourselves with competitiveness and solidarity in the strategy for work and workers, and in the Lisbon Strategy. Since then, the balance has tipped in favour of capital recovery many times and it came to be feared that the human face of the strategy was becoming obscured.
Competitiveness and work are incontrovertibly and historically inseparable concepts, and we are starting to realise that worthwhile work is only part of a worthwhile life. A worthwhile life also includes basic security, a contribution to a healthy life and development, a lack of discrimination and acceptable living conditions.
But Europe should not only view itself as defending values, but also as shaping the dreams of generations, creating an opportunity for European citizens and for those coming from third countries who want to make things. And it is for precisely this reason that solidarity should not merely remain a slogan; it should be the chance for people who are able to make things, or to enable them to do so.
Ladies and gentlemen, the labour market and the capital that demands a return is ruthlessly selective, and new human resources require investment at a price greater than capital, whose movement is ever easier, can acquire labour. The Europe of values cannot accept that those starting their careers, the elderly, those who are isolated by poverty, those forced to learn new skills, and the gypsies who carry the burden of many kinds of disadvantage, will not have work. Especially so that the burden of disadvantage should not weigh heavily on the shoulders of coming generations, the Community funds spent on us not only keep them within the framework of a worthwhile life, but also continue to increase the prospects of European competitiveness. Thank you, Madam President.
- (EL) Madam President, the conclusion that is naturally drawn from the debate is that projecting the European model onto the global 'megascreen' entails both risks and opportunities.
As a rule, globalisation is perceived by European citizens as an external phenomenon: it has no obvious European regulatory or political intervention. It is therefore up to the European plan of action to show that a visible, measurable European interest is indeed being defended, while at the same time promoting global understanding.
As regards the Union's external commercial agenda, my view is that priority should among other things be given to ensuring terms of market access reciprocity and competition on equal terms, as the French President, Mr Sarkozy, emphatically pointed out yesterday in this House.
The strict European regulatory framework for environmental protection and public health protection for consumers and workers is a significant indication of the Union's political and institutional maturity. However, if this is not to be a protracted competitive disadvantage for the Union, it must meet with an equivalent response from other leading international players.
The give and take between the internal and external aspects of the Lisbon Strategy will help to promote the European model in the global arena of governance. However, it clashes with a lower degree of regulatory rigour and legally binding completeness in both the WTO and other international organisations. The Union is called upon to play a leading and constructive role at an increased level of international cooperation. It is called upon to prioritise the undertaking of binding obligations and the adoption of international standards in the interests of upwardly escalating regulatory convergence.
Madam President, this has been a very wide-ranging debate and at the end I would like to bring it back to a focus on social policy as a productive factor.
The launch of the integrated guideline package was supposed to lead to a balanced delivery of the economic, social and sustainability strands of the Lisbon process but in practice, when it comes to the employment guidelines, it has been a case not of integration but of subordination. The employment guidelines have become virtually invisible, hiding the very wide variability in Member State performance against the range of indicators and targets they are supposed to meet under the employment strategy on youth unemployment, integration of older workers - a range of factors. In some Member States, spending on lifelong learning and active labour market measures has actually declined over the last five years - not improved but declined. That is disastrous for the Lisbon process overall.
The employment strategy therefore needs to be given much greater visibility in the next Lisbon cycle. One other point - the joint resolution that we are debating here today in several places emphasises the need to deliver decent work and to focus on improving the quality of work. This focus is not helped by the Commission's concentration on the idea of employment security as opposed to job security, which is repeated in both the Green Paper on labour law and the communication on flexicurity. In our work on flexicurity in the Committee on Employment and Social Affairs we make clear that both employment security and job security are important.
What a fast changing flexible firm needs - a firm changing its production line every six months, its IT configuration every four months - is an adaptable, skilled, loyal and dedicated workforce, not a casualised and fragmented labour market. So we will do our best to help produce a good set of principles on flexicurity but they must then lead to an amendment to the guidelines. President Barroso said earlier, 'If it ain't broke, don't fix it'. Well, it is broken and it needs fixing.
Madam President, I congratulate the Commission on an excellent paper and I would just like to highlight these four points.
The first one is on the knowledge economy. I think the way this has been expressed in the paper, about the free movement of ideas and researchers being perhaps seen as 'the fifth freedom' of the EU, is a beautiful way of expressing it, and I would like to see that developed.
In reaction to what Mr Hughes has just said, I think this point really reflects where we are, debating in the Committee on Employment and Social Affairs, that we want to move away from the idea of just simple job protection towards employment protection, by promoting employability and by strengthening skills; in that way, success for Europe in the age of globalisation can mean success for individuals - success for people - which is what the EU should be very much more about.
The second point concerns SMEs. There is a reference to a wide range of new proposals for the end of 2008. I welcome that, but there is a 'but': please let us not shift our focus towards new proposals for agreement tomorrow before we first focus on delivering against existing commitments for action today. Here, particularly for Mr Verheugen, I would draw attention to this 25% reduction in simplification of existing EU legislation. Let us please see some real delivery on this across the board, sooner rather than later, as this will particularly benefit SMEs. I would encourage, in this context, a wholesale review of the Working Time Directive, where much more lateral thinking is required of us all - and I do mean of us all, including MEPs.
Thirdly, the single market: adding an external dimension is all very well, but let us get the internal dimension first, completing our own single market before we develop grand ambitions outside. I would say to Mr Schulz, as well as to Mr Hughes, I agree absolutely that this is not just for our economic progress but also because this will deliver social progress.
Finally, on a more personal point, the only thing I really stumble over in the document is the very first line of the front page, which says 'Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions'. I recognise that the European Economic and Social Committee and the Committee of the Regions exist - although I am never clear why - but please do not elevate them to the same level as the two codecision institutions.
(SK) The phenomenon of globalisation is becoming more and more perceivable. In such a situation, the European Union has to react fairly quickly and determine whether Europe's competitiveness has not only been preserved but whether it has also been growing; whether the Lisbon Strategy, the tool that is supposed to ensure that this happens, is capable of providing solutions in the areas of innovation, energy, migration, education and demography, in particular. All of this must facilitate growth and the ability to create jobs.
New challenges are appearing in relation to the environment, such as CO2 emissions, the use of pesticides, concerns about clean water reserves and sources, the protection of soil and agriculture. Last but not least, there are also challenges concerning health and epidemics, as well as fighting obesity, cardiovascular diseases and the growing occurrence of all types of cancer.
Ladies and gentlemen, globalisation brings further challenges in the areas of security and migration, and there is a growing danger relating to criminality and terrorism. Very soon we will witness the fall of the last remains of the Iron Curtain and the divided Europe when nine new Member States join the Schengen area. We have to do everything possible to guard this common area comprehensively so that illegal migrants, who aggravate the security situation in the Member States, cannot get in. On the other hand, I am advocating a responsible approach in the area of work permits for legal migrants: we must think about it properly and we must choose qualified employees for the employment sectors most in need.
I also believe that the older Member States of the European Union - and I would like the Commission to take note of this - will do away with the nonsensical restrictions on the employment of citizens from the new Member States. In today's situation this is an incomprehensible anachronism.
(FR) Madam President, the European Union cannot let itself become a victim of globalisation or give its people the impression that they are caught up in something they cannot influence. So the question now is not whether globalisation is good or bad: it is whether we are prepared to bring our own weight to bear on it and to regulate it. To face that challenge, the European Union needs to reconcile competitiveness and economic and social cohesion. Strengthening multilateral rules is part of the process.
In an open economic system, the best way of ensuring that consumers' and citizens' right are respected is by observing the rules of competition and establishing a fair and equitable market, reflecting environmental and social standards. Therefore, until we have a set of rules that are internationally recognised, it is crucial that we retain and do not water down our existing trade defence instruments, which are our only effective tools against dumping. And yes, it is possible for Europe to protect its citizens without being protectionist. Europe also needs to invest in those sectors that will determine its economic clout in the future: namely research, innovation and the development of clean technologies.
Furthermore, in order to support those who have most difficulty in benefiting from globalisation, Europe needs to step up its arrangements for putting solidarity into practice, for example through the European Globalisation Adjustment Fund and flexisecurity. It is in Europe's interest, in terms of coping with international competition, to anticipate adaptation and to embark on reform. The European Union possesses all the necessary capabilities and resources to meet the challenge.
(FI) Madam President, success in globalisation is vital for European prosperity: it is the producer of its material content. Now that the three-year cycle for the renewed Lisbon Strategy is coming to an end, we need to focus attention on the external dimension in particular. I wish in particular to highlight three elements.
Firstly, energy, its supply and sufficiency, raises and lowers the position of societies in the global competitive environment. The situation in Europe does not seem to be a happy one. The decline in energy self-sufficiency is a serious challenge for the EU. Even now we import half of our energy from outside the EU and dependence on imports is predicted to grow. In addition to making a determined effort to increase energy self-sufficiency, we need a strong foreign policy on energy, a common voice, solidarity and security of imports.
The second central issue is climate change, a global phenomenon, which is having a negative global impact on the environment, the economy and society, and which calls for global solutions. Unilateral actions distort competition and cause carbon leakage. The following assume prominence where globalisation is concerned: the inevitability of a global emissions trading scheme, the compulsory commitment to such an idea on the part of all industrialised countries and rising economies, and the removal of barriers to market access for clean technology.
Thirdly, the EU should always remember Schuman's brilliance, i.e. that in our success story the economy would be made to serve common objectives, the human good, peace and stability. Our cultural tradition obliges us to strive for a more human world which respects human rights. Only then can globalisation be in the interests of everyone. Only then will we prevent the world from slipping out of our hands.
- (EL) Madam President, President-in-Office of the Council, Commissioner, European citizens generally seem to be greeting the historic phenomenon of globalisation with scepticism - many of them, indeed, with fear and an entirely negative attitude. This is because of the revolution taking place in the global economy and the social fabric of Europe. Prejudice, fear and above all inaction and passive observation of developments are, however, no way to face the new order on the world stage. The situation cannot be reversed. Globalisation is here to stay, whether we like it or not. The great global village is being built, as President Barroso said.
The EU has European interests to protect. It must therefore become involved in a methodical, planned, collective and dynamic manner in the globalisation process, in order to develop proper rules of operation in the new world system. The EU must move forward; it must aim for the wellbeing both of European citizens, of course, and of world citizens. As a commonwealth of principles and values, the EU must give pride of place to its human-centred character and promote it internationally. It must convert economic competition into genuine emulation to promote freedom, democracy, the principle of legality, social justice, respect for human rights, environmental protection and the peaceful coexistence of nations and individuals. This is the role that the EU can and must play in the process of globalisation.
(NL) Madam President, ladies and gentlemen, this debate comes none too soon. Globalisation is a fact. Every generation has its own challenges, so they say. Well, the challenge for us is to respond as best we can to the new circumstances brought about by globalisation.
The best response is of course not to resist globalisation - as some would still have us do. We cannot and we do not seek to. That would in any case be particularly counterproductive for us in Europe since more than anyone we depend on the rest of the world for raw materials, energy, markets to sell what we produce and even, given our ageing population, labour.
Our response must be to go along with globalisation and shape it better. That means concluding agreements and setting rules internationally. As Europe, we are well schooled in concluding intra-Community agreements. So let us use this experience to give more of a lead internationally.
We should do that, Madam President, with the necessary self-confidence and inspired by the values which also inspire our actions within the EU, the values we have expressed so well in the Reform Treaty and Charter of Fundamental Rights.
Ladies and gentlemen, yesterday's assurance that the Commission Legislative and Work Programme 2008 is focused on the desire to shape globalisation to best effect is a good sign, a sign that things are getting serious. The fact that globalisation was also a topic discussed at the informal Lisbon summit indicates that the Lisbon Strategy needs a new external dimension.
As group coordinator on the Lisbon Strategy I would emphasise that this strategy has galvanised us into action. Gradually, in fits and starts, we are now getting somewhere. The first three-year cycle following the mid-term review has almost ended and maybe a new adjustment is needed. I would suggest, Madam President, that from now on we focus less on targets, percentages and statistics and more on the real objectives: innovation, a good business climate, competitiveness, growth, and more and better jobs.
Ultimately we must work towards the goal which hopefully we all share, namely good chances of a decent quality of life for as many people as possible.
(CS) Europe's ability in the past to cope with the modern age has to be admired, but when it comes to globalisation we are not sure how to find an adequate strategy that would enable Europe to play a key role. The first step in this search is to understand that the Lisbon Strategy lacks an external dimension and that it will have to become a part of a more complex economic and social strategy. This strategy should properly identify the conflict between the highly regulated European economy and liberalised global trade, and should give us a tool to minimise this conflict, which makes Europe much less competitive.
The two reasons that justify regulation inside a common economic area are fair competition and a high level of consumer protection. However, both of these are being increasingly eroded by floods of cheap goods from third countries and counterfeit items. We are facing frightening tasks, such as checks on the gigantic volume of imported goods that do not comply with European safety standards.
The key point of our complex strategy must be to promote the convergence of regulatory mechanisms, in other words the creation of global rules and standards, not only technical but also ecological, social and safety rules and standards. One way to help this process is to insist constantly on respect for human rights in third countries. Freedom of speech will enable the citizens of these countries to demand higher living and working standards, and thus contribute to convergence from the other side.
Our new energy policy provides a good response to the challenge of globalisation and sets a good example. However, we need to revise other policies, too, which will subsequently become part of an appropriate and complex strategy for the managing globalisation. We have to do away with relicts such as the agricultural policy, for example.
If we want to continue to be an important player on the global stage, we must not just react: we must actively cooperate in setting up global convergence rules both within and outside the EU. Europe must change slightly. If not, we can expect to meet the fate of the boiled frog: the water will come to the boil very gradually and then it will be to late to leap out of the pot.
(DE) Madam President, one of the previous speakers, Alexander Radwan, said that Europe was well prepared for globalisation, yet the modern-day version of globalisation has already been with us for eighteen years. We, meanwhile, are sliding straight from the globalisation trap - the talk of what used to be, the reversal of mass prosperity and the onslaught against democracy - into the European trap, a product of the political original sin of failing to secure a decent treaty back in Nice, where overhasty enlargement was preferred to deeper union.
As a result, the core of today's problems consists in bureaucracy, wastage of billions of euros and - yes - mistakes in the political recruitment of Europe's elites. Indeed, you yourself, Commissioner Verheugen, are a case in point. The despicable personal attacks on you began when you tried to bring the bureaucracy under control. Now there is a new man, and they are already trying to pull the carpet from under his feet. We shall see what progress he manages to make on red tape.
This is no way to proceed. If we cannot cure these ills, the Union will remain in the grip of political paralysis, and the challenges of globalisation will defeat us.
President-in-Office of the Council. - (PT) Madam President, Mr Vice-President of the Commission, ladies and gentlemen, this has indeed been a long and full debate, and of all those I have taken part in here on behalf of the Presidency, this one had the longest list of participants and Members to have given their opinion. This is clearly a highly topical issue of major importance, but let there be no illusions that it is also a difficult and controversial one that has generated a broad variety of opinions, analyses and comments. I take there to be a common conclusion, however, which is that globalisation is here to stay and to develop and to manifest itself in new ways.
There is no turning back, there are no steps backward, we cannot reverse history. Globalisation itself is the result of our march towards the future. What we must do, what we must analyse and what we must decide naturally concerns how to make the most of and get the greatest benefit from globalisation, while reducing or eliminating all the known risks associated with it and always bearing in mind - a very important point for me - that globalisation must be at the service of humankind and citizens rather than the other way round. It is not humankind, citizens or human beings who must be at the service of globalisation.
There is also little doubt that to be able to make the most of and take full advantage of what globalisation has to offer, we in Europe must equip our enterprises, whether large or small and medium-sized, with tools and policies enabling them to face the challenges of economic globalisation. We must raise qualifications and train European citizens and we must also reform our social model. It is not a question of reducing or weakening that model, quite the contrary in fact. We must reinforce it and adapt it so that it can successfully meet the challenges and threats that globalisation raises. In the environmental field it must be recognised that the European Union has proved itself in protecting the environment, and it has proved its capacity to lead and point the way to the future like no other regional bloc in the world has done. The negotiations that will begin in Bali in December will clearly demonstrate this.
Finally, I must also refer to the 'external dimension' of the Lisbon Strategy, which is so closely linked to globalisation. The idea is to invite others who share this pathway, these difficulties and these challenges of globalisation to share economic, social and environmental values and principles with us, and naturally to make it very clear that globalisation will be successful for everyone only if we can actually agree on a social, economic and environmental world which is truly regulated for and at the service of all. This aspect is fundamental. Let us not be naïve, ladies and gentlemen. We believe that with solid policies, solid principles and solid values, we can as I have said really achieve what is a fundamental objective for us: globalisation at the service of humanity.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, the Communication from the Commission on the European interest that has served as the basis for today's debate is nothing more than a kind of discussion paper. It is not the Lisbon plan for the next three years. It is a document which is intended to stimulate discussion in the European Council and the European Parliament, so that the Commission can feed the results of that discussion into its proposals for the next Lisbon cycle. These proposals will not be made until December. They are not yet on the table, and so those honourable Members who criticised the Commission for not having presented any tangible proposals were labouring under a misapprehension.
That is not what today's debate was about. The Commission's aim was to find out what you, the representatives of the European voters, have to bring to the Commission's attention for the formulation of the Lisbon plan. I am pleased to say that I can respond favourably to much of what has been said here.
The guidelines will remain the core instrument of the new Lisbon package. As President Barroso made clear, the instrument has worked, and we shall not change the instrument as such, but it will, of course, be formulated so as to enable us to take due account of the experiences of the past three years and to attach greater weight to the issues that have come to the fore during that period.
Let me cite a few examples. We shall have to place greater emphasis on the connections between competitiveness, energy and the environment. There have been several requests to that effect in today's debate. That is entirely correct. It is time to stop considering policies in isolation. We need a fully joined-up approach. We must attach greater importance to the formulation of firm proposals designed to ensure that global competition, which is certainly what we want, takes place on a level playing field with the same rules for everyone. We must devote more attention to finding ways for social policy to underpin structural change. In today's debate, there seemed to be a cross-party view that this is the real big issue, and indeed that view is justified.
Let me say something on that subject. I believe it is wrong to see investments in social stability and social security as nothing more than charitable handouts. On the contrary, they are also investments in economic potential, for there can surely be no doubt that Europe's economic potential depends on a highly motivated and highly efficient labour force, and the reason why we possess this asset is that we have high wage levels and a high level of social security.
It is not the case that economic growth and social welfare are mutually incompatible. In actual fact, as several speakers have said today, each complements and nurtures the other. I regard that as a major consideration. I should also point out that, if only because more and more regions and sectors are suffering from a lack of trained and skilled labour, the question of employability must be addressed far more forcefully than hitherto. So I believe we are on the same wavelength in many of these matters.
The Commission, let me add, shares the view that the turbulence we have recently been experiencing in the financial markets calls for international, multilateral action. Things cannot simply be allowed to run their course because what we have here, as has been said, is an inbuilt structural defect in the international financial system. It is not about human error on the part of those managers who are now being put out to grass with severance packages worth 100 to 200 million dollars; no, it is the result of a structural defect.
I would like to make another three brief comments on the keynote debate that has taken place here today on the subject of globalisation. Firstly, it is so difficult to forge a common European policy on the basis of this debate because there is no agreement as to what the European interest actually is. In our everyday work, in fact, we are constantly confronted with a kaleidoscopic definition of Europe's interests. Depending on the situation at any given time, Europe's interest may lie in low supermarket prices in one Member State or in a high level of industrial employment in another, and this is a conflict of aims which is not easily resolved. Europe's interest may lie in a high level of employment in the steel industry in Liège, to cite a very topical example, or in high environmental standards in European emissions trading. We are continually faced with these conflicts, and there is no uniform line that 27 Member States can follow in order to define their common European interest.
Secondly, we cannot adopt the attitude that globalisation was fine as long as it meant the poor countries of the South being dominated by the rich countries of the North, that it was good as long as those circumstances obtained but is bad when the countries of the South become competitors. That is no way to react. Nor is it acceptable to come up with demands for high environmental and social standards in the developing regions while refusing to change our own policies.
What I am hearing in Europe today is that China and India must change their environmental and social standards. So they must, of course, but the Chinese and Indians perceive such demands as pure European protectionism, as we rose to prosperity with the aid of low social standards and low environmental standards, and now we are telling others that we want to keep what we have but that they cannot have the same.
Such a policy, ladies and gentlemen, is doomed to failure, I can assure you. The only viable approach for us is to demonstrate to these developing economies that there is another way, that it is possible to turn the environmental and social challenge into an economic opportunity. Hence the term 'environmental industrial policy'.
I believe we are largely in agreement on that point, and against that backdrop the Commission will now work hard to present its proposals for the next Lisbon cycle. These will then be dealt with at the spring meeting of the Council in March, which gives the European Parliament ample opportunity to voice its opinion on the specific initiatives and proposals before the final decision is taken in March of next year.
(Applause)
Thank you for the summing-up, Commissioner.
I have received seven motions for resolution in accordance with Article 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(Abbreviated in accordance with Rule 142 of the Rules of Procedure)
in writing. - (HU) Mr President, Council, Commission, ladies and gentlemen, the consequence of developing globalisation is that more and more countries become democratic and switch on to free global trade. As such, it shows the success of Europe's half-century policy of peace and democracy. On the other hand, the fact that some countries sometimes gain an advantage in international trade by using illegal instruments is a sign that the switch-over to constitutionality is gradual and is not perfect immediately. It is for precisely this reason that Europe's goal should continue to be the promotion and reinforcement of democracy.
How successful we will be in the global competition arising from this depends on us. As the author of the Parliament's report on globalisation, I know that we have recognised the challenges, and it is time for action.
We must think about the fact that the prosperity we have today should remain for our grandchildren, and in such a way that in the meantime the other peoples of the world should develop in this way. Will they have energy? Will they have an inhabitable environment? This is what the European energy policy and the building of a 'low-carbon' economy are about.
We must ensure that every person in Europe, irrespective of their origin and situation, and every business, irrespective of their size and registered office, can develop all their talents and their best abilities. This is what equal opportunities, the building of a knowledge-based society, innovation policy and the new European SME policy are about.
We must switch over to the digital age, for which we must implement e-inclusion in all areas and for everyone.
In short, we have all the tools ready; we just have to do it. Let us get to work!
in writing. - (PL) Globalisation is an unstoppable process, but the success of the European Union in this globalisation is not a foregone conclusion. For certain, the Lisbon Strategy, implemented as it has been so far, is no recipe for success. In fact, it is just a paper strategy and even at the halfway stage, in 2005, it was clear that the main objective, which was the race against the USA in the areas of competitiveness and innovation, had not been achieved.
In the meantime other challenges have presented themselves in the form of the economic offensive from China, India and other Asian countries. So far, the multitude of sensible objectives have hidden the fact that there is not the political courage to undertake structural reforms at national level, which is the level at which the possibility of an innovative and dynamic Europe is decided. Due to the lack of this courage, the European Union is looking for replacement solutions. For example, by placing its hope in a radical change in the Community budget, meaning increasing public expenditure on research and development. This is not enough if it does not go hand in hand with an ability to take risks together with support for innovative companies from the private financial sector.
A solution in the form of the European Institute of Technology illustrates the tendency towards institutional solutions, while the Globalisation Adjustment Fund shows the extent of exaggerated European concerns. The proper response to the challenge of globalisation is full market liberalisation and courageous reform of the European social model.
in writing. - In order to succeed in this era of globalisation, the European Union needs to develop a Foreign Direct Investment Policy for Europe.
We need a policy to cover:
Incoming Foreign Direct Investment, that is direct investment into the European Union and originating anywhere else in the world;
Outgoing Foreign Direct Investment, that is direct investment anywhere in the world originating in the European Union; and
Internal Foreign Direct Investment, that is direct investment in any European Union Member State originating in any other European Union Member State.
It is true that we have elements of such a policy, such as the Seventh Framework Programme, which provides the conditions to attract research and development investment.
But this is only one part, albeit an important one, of the story.
Facts and figures show the immense importance of foreign direct investment in today's world economy, or Europe's foreign direct investment position in relation to the rest of the world.
These facts show that if we are to put any real strength in the Lisbon goals, we need an overall FDI Policy for Europe to reap the maximum benefits of FDI for our people.
in writing. - Nowadays Europeans don't find it at all strange to backpack in Latin America, chat online with friends from Africa and order cds from US. Because of globalisation, the world is shrinking. Especially the young generation regards Europe as the backyard and the globe as just the hometown.
Still the term globalisation has a bad ring to it. A common fear is that due to globalisation, countries with low labour costs will deprive Europe of jobs.
The EU has a significant role in changing these attitudes. And it has - by proving that together the member states are strong enough to not only survive globalisation but even gain from it. As mentioned in the statement, Europe is the worlds' largest exporter of goods and services and the second largest destination of foreign direct investment. And talking about employment: in 2006 altogether 3,5 million new jobs were created!
Sure, there are things to improve: Europe's innovation policy would do with a boosting, global market regulation is needed and climate change prevention should not be only Europe's problem. Still, all in all, I have no doubt that the EU will pass the test of globalisation with flying colours.